 



Execution Version
CREDIT AND GUARANTY AGREEMENT
dated as of July 20, 2006
among
AMERICAN MEDICAL SYSTEMS, INC.,
as Borrower,
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,
VARIOUS LENDERS,
CIT CAPITAL SECURITIES LLC,
as Co-Lead Arranger and Sole Bookrunner,
KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arranger and Syndication Agent
CIT HEALTHCARE LLC,
as Administrative Agent and Collateral Agent,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Documentation Agent
 
$430,000,000 Senior Secured Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
1.1. Definitions
    2  
1.2. Accounting Terms
    35  
1.3. Interpretation, etc
    35  
SECTION 2. LOANS AND LETTERS OF CREDIT
    36  
2.1. Term Loans
    36  
2.2. Revolving Loans
    37  
2.3. Swing Line Loans
    39  
2.4. Issuance of Letters of Credit and Purchase of Participations Therein
    41  
2.5. Pro Rata Shares; Availability of Funds
    45  
2.6. Use of Proceeds
    45  
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    46  
2.8. Interest on Loans
    47  
2.9. Conversion/Continuation
    49  
2.10. Default Interest
    49  
2.11. Fees
    49  
2.12. Scheduled Payments/Commitment Reductions
    50  
2.13. Voluntary Prepayments/Commitment Reductions
    52  
2.14. Mandatory Prepayments/Commitment Reductions
    53  
2.15. Application of Prepayments/Reductions
    55  
2.16. General Provisions Regarding Payments
    56  
2.17. Ratable Sharing
    57  
2.18. Making or Maintaining Eurodollar Rate Loans
    58  
2.19. Increased Costs; Capital Adequacy
    60  
2.20. Taxes; Withholding, etc
    61  
2.21. Obligation to Mitigate
    63  
2.22. Defaulting Lenders
    64  
2.23. Removal or Replacement of a Lender
    64  
SECTION 3. CONDITIONS PRECEDENT
    65  
3.1. Initial Closing Date
    65  
3.2. Second Closing Date
    73  
 
        -i-


 



--------------------------------------------------------------------------------



 



              Page  
3.3. Conditions to All Other Credit Extensions
    75  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    77  
4.1. Organization; Requisite Power and Authority; Qualification
    77  
4.2. Capital Stock and Ownership
    77  
4.3. Due Authorization
    78  
4.4. No Conflict
    78  
4.5. Governmental Consents
    78  
4.6. Binding Obligation
    78  
4.7. Historical Financial Statements
    78  
4.8. Projections
    79  
4.9. No Material Adverse Change
    79  
4.10. No Restricted Payments
    79  
4.11. Adverse Proceedings, etc
    79  
4.12. Payment of Taxes
    79  
4.13. Properties
    80  
4.14. Environmental Matters
    80  
4.15. No Defaults
    81  
4.16. Material Contracts
    81  
4.17. Governmental Regulation
    81  
4.18. Margin Stock
    81  
4.19. Employee Matters
    81  
4.20. Employee Benefit Plans
    82  
4.21. Certain Fees
    82  
4.22. Solvency
    83  
4.23. Compliance with Statutes, etc
    83  
4.24. Permits
    83  
4.25. Disclosure
    84  
4.26. Patriot Act
    84  
4.27. Insurance
    84  
4.28. Security Interests
    84  
4.29. Intellectual Property
    84  
SECTION 5. AFFIRMATIVE COVENANTS
    85  
5.1. Financial Statements and Other Reports
    85  
 
        -ii-


 



--------------------------------------------------------------------------------



 



              Page  
5.2. Existence
    89  
5.3. Payment of Taxes and Claims
    89  
5.4. Maintenance of Properties
    89  
5.5. Insurance
    89  
5.6. Inspections
    90  
5.7. Lenders Meetings
    90  
5.8. Compliance with Laws
    90  
5.9. Environmental
    90  
5.10. Subsidiaries
    92  
5.11. Additional Material Real Estate Assets
    94  
5.12. Further Assurances
    94  
5.13. Miscellaneous Business Covenants
    94  
5.14. Syndication
    95  
5.15. Ratings
    95  
5.16. Post Closing Covenants
    95  
5.17. Completion of Merger
    95  
5.18. Delisting of Laserscope
    96  
SECTION 6. NEGATIVE COVENANTS
    96  
6.1. Indebtedness
    96  
6.2. Liens
    98  
6.3. Equitable Lien
    99  
6.4. No Further Negative Pledges
    99  
6.5. Restricted Payments
    100  
6.6. Restrictions on Subsidiary Distributions
    101  
6.7. Investments
    101  
6.8. Financial Covenants
    103  
6.9. Fundamental Changes; Disposition of Assets; Acquisitions
    108  
6.10. Disposal of Subsidiary Interests
    110  
6.11. Sales and Lease-Backs
    111  
6.12. Transactions with Shareholders and Affiliates
    111  
6.13. Conduct of Business
    111  
6.14. Permitted Activities of Merger Sub and Foreign Holding Company
    111  
6.15. Amendments or Waivers of Certain Related Agreements
    112  
 
        -iii-


 



--------------------------------------------------------------------------------



 



              Page  
6.16. Fiscal Year
    112  
6.17. No other Designated Senior Indebtedness; No Payments of Indebtedness
    112  
6.18. Limitation on Creation of Subsidiaries
    113  
SECTION 7. GUARANTY
    113  
7.1. Guaranty of the Obligations
    113  
7.2. Contribution by Guarantors
    113  
7.3. Payment by Guarantors
    114  
7.4. Liability of Guarantors Absolute
    114  
7.5. Waivers by Guarantors
    116  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc
    117  
7.7. Subordination of Other Obligations
    118  
7.8. Continuing Guaranty
    118  
7.9. Authority of Guarantors or Borrower
    118  
7.10. Financial Condition of Borrower
    118  
7.11. Bankruptcy, etc
    118  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    119  
SECTION 8. EVENTS OF DEFAULT
    119  
8.1. Events of Default
    119  
SECTION 9. AGENTS
    122  
9.1. Appointment of Agents
    122  
9.2. Powers and Duties
    123  
9.3. General Immunity
    123  
9.4. Agents Entitled to Act as Lender
    125  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    125  
9.6. Right to Indemnity
    125  
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender
    126  
9.8. Collateral Documents and Guaranty
    127  
SECTION 10. MISCELLANEOUS
    127  
10.1. Notices
    127  
10.2. Expenses
    128  
10.3. Indemnity
    129  
10.4. Set-Off
    129  
10.5. Amendments and Waivers
    130  
 
        -iv-


 



--------------------------------------------------------------------------------



 



              Page  
10.6. Successors and Assigns; Participations
    132  
10.7. Independence of Covenants
    136  
10.8. Survival of Representations, Warranties and Agreements
    136  
10.9. No Waiver; Remedies Cumulative
    136  
10.10. Marshalling; Payments Set Aside
    136  
10.11. Severability
    136  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    136  
10.13. Headings
    137  
10.14. APPLICABLE LAW
    137  
10.15. CONSENT TO JURISDICTION
    137  
10.16. WAIVER OF JURY TRIAL
    137  
10.17. Confidentiality
    138  
10.18. Usury Savings Clause
    139  
10.19. Counterparts
    139  
10.20. Effectiveness
    139  
10.21. Patriot Act
    139  
10.22. Electronic Execution of Assignments
    139  
 
        -v-


 



--------------------------------------------------------------------------------



 



         
APPENDICES:
  A   Notice Addresses
 
       
SCHEDULES:
  1.1   Foreign Subsidiaries
 
  3.1(f)   Mortgaged Properties
 
  3.1(r)   Organizational and Capital Structure
 
  4.1   Jurisdictions of Organization and Qualification
 
  4.2(a)   Capital Stock and Ownership as of the Initial Closing Date
 
  4.2(b)   Capital Stock and Ownership as of the Second Closing Date
 
  4.5   Governmental Consents
 
  4.13   Real Estate Assets
 
  4.17   Material Contracts
 
  4.20   Employee Benefit Plans
 
  4.27   Insurance
 
  5.16   Post Closing Covenants
 
  6.1(a)   Certain Indebtedness
 
  6.1(b)   Foreign Subsidiary Intercompany Indebtedness
 
  6.2   Certain Liens
 
  6.6   Certain Restrictions on Subsidiary Distributions
 
  6.7   Certain Investments
 
  6.12   Certain Affiliate Transactions
 
       
EXHIBITS:
  A-1   Funding Notice
 
  A-2   Conversion/Continuation Notice
 
  A-3   Issuance Notice
 
  B-1   Term Loan Note
 
  B-2   Revolving Loan Note
 
  B-3   Swing Line Note
 
  C   Compliance Certificate
 
  D-1   Opinion of Borrower Counsel
 
  D-2   Opinion of California Counsel
 
  D-3   Opinion of Arizona Counsel
 
  E   Assignment Agreement
 
  F   Certificate Regarding Non-Bank Status
 
  G-1   Officer’s Certificate
 
  G-2   Solvency Certificate
 
  H   Counterpart Agreement
 
  I   Pledge and Security Agreement
 
  J   Mortgage
 
  K   Landlord Waiver and Consent Agreement
 
  L   Non-U.S. Intercompany Note
 
        -vi-


 



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
          This CREDIT AND GUARANTY AGREEMENT, dated as of July 20, 2006, is
entered into by and among AMERICAN MEDICAL SYSTEMS, INC., a Delaware
corporation, together with its permitted successors and assigns (“Borrower”),
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., a Delaware corporation, together with
its permitted successors and assigns (“Holdings”), as a Guarantor, CERTAIN
DIRECT AND INDIRECT SUBSIDIARIES OF HOLDINGS, as Guarantors, the Lenders from
time to time party hereto, CIT CAPITAL SECURITIES LLC (“CIT Capital”), as
Co-Lead Arranger and as Sole Bookrunner, KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), as Co-Lead Arranger and as Syndication Agent (“Syndication Agent”),
CIT HEALTHCARE LLC (“CIT Healthcare”), as Administrative Agent (in such
capacity, together with its permitted successors in such capacity,
“Administrative Agent”) and as Collateral Agent (in such capacity, together with
its permitted successor in such capacity, “Collateral Agent”) and GENERAL
ELECTRIC CAPITAL CORPORATION, as Documentation Agent (“Documentation Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Lenders have agreed to extend certain credit facilities to
Borrower in an aggregate amount not to exceed $430,000,000 consisting of (a) the
Term Loans in an aggregate principal amount of $365,000,000 and (b) up to
$65,000,000 aggregate principal amount of Revolving Commitments, the proceeds of
which shall be used as follows:
     (y) if either (A) the Top-Up Stock Option is exercised with the effect that
the Option Exercise Minimum Condition will be met or (B) the Minimum Condition
will be met, in each case prior to expiration of the Tender Offer (the
occurrence of either event being referred to as the “90% Closing Condition”),
the Term Loans shall be used on the Initial Closing Date solely to fund the
difference of (I) the sum of (aa) the cash component of the purchase price
payable by Merger Sub for the shares of Capital Stock of Laserscope tendered
pursuant to the Tender Offer and to be acquired as of the Initial Closing Date
plus (bb) the cash component of the exercise price payable by Merger Sub in
respect of the Top-Up Stock Option, if any, plus (cc) the amount necessary to
refinance or retire all the Existing Indebtedness of Holdings and its
Subsidiaries, if any, as of the Initial Closing Date plus (dd) the aggregate
amount of all fees, commissions and expenses due and payable as of the Initial
Closing Date in connection therewith less (II) the Convertible Proceeds Amount,
and the Revolving Commitments may be used on the Initial Closing Date in part to
fund up to $20,100,000 of the acquisition of Laserscope, to provide for ongoing
working capital requirements of the Borrower and its Subsidiaries after the
Initial Closing Date and for general corporate purposes; and
     (z) if the 90% Closing Condition is not met and the Tender Offer is amended
so that the Revised Minimum Condition is applicable, the Term Loans shall be
used on the Second Closing Date solely (1) to fund the Merger Consideration (as
defined in the Acquisition Agreement) and the Option Consideration (as defined
in the Acquisition

 



--------------------------------------------------------------------------------



 



Agreement), (2) to pay merger consideration in respect of shares which are not
acquired by Merger Sub pursuant to the Tender Offer (or pursuant to the Top-Up
Stock Option, if that option shall have been exercised in accordance with the
terms and conditions of the Acquisition Agreement) and (3) to pay the aggregate
amount of all fees, commissions and expenses not paid as of the Initial Closing
Date in connection with the Acquisition; and
     WHEREAS, Borrower has agreed to secure all of its Obligations by granting
(or causing Holdings to grant) to Collateral Agent, for the benefit of Secured
Parties, a First Priority Lien on all of its assets, including a pledge of all
of the Capital Stock of the Borrower and of each other Domestic Subsidiary of
Borrower and 65% of all the Capital Stock of each of its first-tier Foreign
Subsidiaries; and
     WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on all of their
respective assets, including a pledge of all of the Capital Stock of their
Domestic Subsidiaries and 65% of all the Capital Stock of each of their
first-tier Foreign Subsidiaries.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “90% Closing Condition” as defined in the second “Whereas” clause
hereof.
          “Acquisition” means the Acquisition by Merger Sub of the Shares of
Laserscope by means of the Tender Offer and subsequent Merger.
          “Acquisition Agreement” means that certain Agreement and Plan of
Merger dated as of June 3, 2006, by and among Holdings, Merger Sub and
Laserscope.
          “Acquisition Documents” means the Acquisition Agreement and all other
documents, agreements, certificates and instruments executed and delivered in
connection therewith, including without limitation, any voting agreements with
existing shareholders of Laserscope.
          “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/16 of 1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Telerate Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number 3740 or 3750, as applicable) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m.

-2-



--------------------------------------------------------------------------------



 



(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by a
banking institution selected by the Administrative Agent or any Lender selected
by Administrative Agent for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of a banking institution selected by the
Administrative Agent or any Lender selected by Administrative Agent, for which
the Adjusted Eurodollar Rate is then being determined with maturities comparable
to such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.
          “Administrative Agent” as defined in the preamble hereto.
          “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
          “Agent” means each of Administrative Agent, Syndication Agent,
Collateral Agent and Documentation Agent.
          “Aggregate Amounts Due” as defined in Section 2.17.
          “Aggregate Payments” as defined in Section 7.2.

-3-



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit and Guaranty Agreement, dated as of
July 20, 2006, as it may be amended, supplemented or otherwise modified from
time to time.
          “Applicable Margin’’ means (i) with respect to Term Loans made
hereunder which are Eurodollar Rate Loans, 2.25% per annum, (ii) with respect to
Term Loans made hereunder which are Base Rate Loans, 1.25% per annum, and
(iii) with respect to Revolving Loans, Swing Line Loans and Letters of Credit
outstanding hereunder, from and after the date of delivery of an initial
Compliance Certificate, a percentage, per annum, determined by reference to the
Total Leverage Ratio in effect from time to time as set forth below:

                      Applicable Margin for   Applicable Margin for Total
Leverage Ratio   Eurodollar Loans   Base Rate Loans
³ 5.50:1.00
    2.25 %     1.25 %
 
               
< 5.50:1.00
³ 4.50:1.00
    2.00 %     1.00 %
 
               
< 4.50:1.00
³3.50:1.00
    1.75 %     0.75 %
 
               
< 3.50:1.00
    1.50 %     0.50 %

     No change in the Applicable Margin for Revolving Loans, Swing Line Loans
and outstanding Letters of Credit shall be effective until three Business Days
after the date on which Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.1(c)
calculating the Leverage Ratio. At any time Company has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.1(c), the Applicable Margin for Revolving Loans, Swing Line Loans and
outstanding Letters of Credit shall be determined as if the Leverage Ratio were
in excess of 5.50:1.00. Within one Business Day of receipt of the applicable
information under Section 5.1(c), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin for Revolving Loans, Swing Line Loans and outstanding Letters of Credit
in effect from such date.
          “Applicable Reserve Requirement” means, at any time, for any
Eurodollar Rate Loan, the maximum rate, expressed as a decimal, at which
reserves (including, without limitation, any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained with
respect thereto against “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator.
Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any other reserves required to be

-4-



--------------------------------------------------------------------------------



 



maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.
          “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than
Borrower, Holdings or any other Guarantor), in one transaction or a series of
transactions, of all or any part of Holdings’ or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Holdings’
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business (excluding any such sales by operations or divisions
discontinued or to be discontinued), and (ii) sales of other assets for
aggregate consideration of less than $1,000,000 in the aggregate for all such
sales of assets during any Fiscal Year.
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chief executive officer, president or one of its
executive vice presidents or senior vice presidents, and such Person’s chief
financial officer, controller or treasurer.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
          “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

-5-



--------------------------------------------------------------------------------



 



          “Borrower” as defined in the preamble hereto.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any State of the
United States of America or any political subdivision of any such State or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s; (iii) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.
          “Certificate Regarding Non-Bank Status” means a certificate
substantially in the form of Exhibit F.

-6-



--------------------------------------------------------------------------------



 



          “Change of Control” means, at any time, (i) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting and/or economic interest in the Capital Stock of Holdings or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of
Holdings; (ii) the majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of Holdings cease to be occupied by
Persons who either (a) were members of the board of directors of Holdings on the
Initial Closing Date or (b) were nominated for election by the board of
directors of Holdings, a majority of whom were directors on the Initial Closing
Date or whose election or nomination for election was previously approved by a
majority of such directors; (iv) any “change of control” or similar event under
the Subordinated Debt Documents shall occur; or (v) Holdings shall cease to
beneficially own and control one hundred percent (100%), on a fully diluted
basis, of the economic and voting interests in the Capital Stock of Borrower or
any Guarantor (other than with respect to a disposition of a Guarantor permitted
hereunder).
          “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Term Loan Exposure, and (b) Lenders
having Revolving Exposure (including Swing Line Lender); and (ii) with respect
to Loans, each of the following classes of Loans: (a) Term Loans and
(b) Revolving Loans (including Swing Line Loans).
          “Closing Date Material Adverse Effect” means any change or effect that
(i) is materially adverse to the business, operations, assets, properties,
results of operations or financial condition of the Credit Parties taken as
whole, or (ii) prevents a Credit Party’s ability from consummating the
transactions contemplated hereby on a timely basis; provided, however, in
determining whether a Closing Date Material Adverse Effect has occurred, there
shall be excluded any effect on the Credit Parties relating to or arising in
connection with (A) the negotiation (including activities relating to due
diligence), execution, delivery or public announcement or the pendency of the
Acquisition Agreement or the transactions contemplated thereby or any actions
required to be taken in compliance therewith (exclusive, however, of the actions
required to be taken by Section 7.1 of the Acquisition Agreement) or otherwise
with the consent of Borrower, including the impact thereof on the relationships
of the Credit Parties (or any one or more of them) with customers, suppliers,
distributors, consultants, employees or independent contractors or other third
parties with whom the Credit Parties (or any one or more of them) has any
relationship and including any litigation brought by any shareholder of any of
the Credit Parties solely as a result of the transactions contemplated thereby,
(B) any fact, circumstance or condition disclosed in the “Company Disclosure
Schedule” delivered by Holdings to the Lead Arranger sent via e-mail by Holdings
to the Agent on June 3, 2006 (as used in this definition, the “Disclosure
Schedule”) to the extent such change, effect or circumstance is specifically set
forth in the Disclosure Schedule or is reasonably apparent from the face of the
Disclosure Schedule without additional information, (C) any change in the market
price or trading volume of the Laserscope’s securities, in and of itself,
(D) any failure, in and of itself (i.e., which does not otherwise trigger an
actual or pro forma failure of Holdings and its Subsidiaries to reasonably be
expected to meet its financial covenants in the Credit Documents), by Holdings
and its Subsidiaries or Laserscope and its Subsidiaries to meet any projections
or forecasts for any period ending (or for which revenues or earnings are
released) on or after the date hereof, (E) any change in federal, state,
non-U.S. or local law, regulations, policies or

-7-



--------------------------------------------------------------------------------



 




procedures, or interpretations thereof, generally accepted accounting principles
or regulatory accounting requirements applicable or potentially applicable to
the industries in which the Credit Parties operate, (F) changes generally
affecting the industries in which the Credit Parties operate, (G) changes in
economic conditions (including changes in the prevailing interest rates) in the
United States, in any region thereof, or in any non-U.S. or global economy or
(H) any attack on, or by, outbreak or escalation of hostilities or acts of
terrorism involving, the United States, or any declaration of war by the United
States Congress or any hurricane or other natural disaster; provided, further,
that the changes referred to in clauses (E) through (G) do not have a materially
disproportionate effect (relative to other industry participants) on the Credit
Parties, taken as a whole, and that for purposes of this definition, the term
“Credit Parties” includes the Laserscope and its Subsidiaries, whether or not
the Acquisition has been consummated.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are granted pursuant to the
Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Pledge and Security Agreement, the
intellectual property security agreements executed in connection therewith, the
Mortgages, Leasehold Mortgages, the Landlord Waiver and Consent Agreements, if
any, warehouse agreements and collateral access agreements, if any, deposit
account control agreements, securities account control agreements, if any,
trademark, patent and copyright security agreements, the Non-U.S. Intercompany
Notes, and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.
          “Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
          “Commitment” means any Revolving Commitment or Term Loan Commitment.
          “Companies” shall mean Holdings and its Subsidiaries; and “Company”
shall mean any one of them.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Holdings and its Subsidiaries on a consolidated basis equal to
the difference of (i) the sum, without duplication, of the amounts for such
period of (a) Consolidated Net Income, (b) Consolidated Interest Expense,
(c) provisions for taxes based on income, (d) total depreciation expense, (e)
total amortization expense, (f) other non-Cash items reducing

-8-



--------------------------------------------------------------------------------



 




Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items in any future period
or amortization of a prepaid Cash item that was paid in a prior period),
(g) one-time non-recurring non-Cash fees and expenses arising in connection with
the Acquisition and the Loans advanced by Lenders to Borrower on the Initial
Closing Date and on the Second Closing Date, and (h) one-time non-recurring Cash
fees and expenses related to severance, retention and integration arising in
connection with the Acquisition in an amount not to exceed $20,000,000; provided
that such fees and expenses are accrued in the Fiscal Quarter ending
September 30, 2006 and shall not be measured and added back for any period
ending after June 30, 2007, minus (ii) other non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).
          “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures of Holdings and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment or which should
otherwise be capitalized” or similar items reflected in the consolidated
statement of cash flows of Holdings and its Subsidiaries.
          “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of Holdings and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
          “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to: (i) the sum, without duplication, of the amounts for such
period of (a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working
Capital Adjustment, minus (ii) the sum, without duplication, of the amounts for
such period of (a) Consolidated Capital Expenditures (net of any proceeds of
(y) any related financings with respect to such expenditures and (z) any sales
of assets used to finance such expenditures), (b) Consolidated Cash Interest
Expense, (c) Indebtedness of the type described in clause (iv) of the definition
thereof to the extent payable in Cash with respect to such Period, and
(d) provisions for current taxes based on income of Holdings and its
Subsidiaries and payable in Cash with respect to such period.
          “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (a) Consolidated Cash Interest Expense,
(b) scheduled payments of principal on Consolidated Total Debt, (c) Consolidated
Capital Expenditures (other than the purchase price of any Permitted
Acquisition), (d) the current portion of income taxes actually paid by Holdings
or any of its Subsidiaries with respect to such period and (e) to the extent not
duplicative of

-9-



--------------------------------------------------------------------------------



 




amounts reflected in the preceding clauses (a) through (d), payment in respect
of any Indebtedness of the type described in clause (iv) of the definition
thereof.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Holdings and its Subsidiaries on a
consolidated basis with respect to Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.
          “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) (a) the income (or loss) of any Person (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries, (c) the
income of any Subsidiary of Holdings to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net extraordinary losses.
          “Consolidated Senior Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries other than any Indebtedness subordinated in right of payment of all
Indebtedness (including the Senior Subordinated Notes) and, to the extent
otherwise included, the face amount of any letter of credit issued for the
account of Borrower or any Subsidiary or as to which Borrower or any Subsidiary
is otherwise liable for any reimbursement of drawings, determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
          “Consolidated Working Capital” means, as at any date of determination,
the excess of Consolidated Current Assets over Consolidated Current Liabilities.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

-10-



--------------------------------------------------------------------------------



 



          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Convertible Proceeds Amount” means $362,537,500.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
          “Credit Date” means the date of a Credit Extension.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, the Environmental Indemnity Agreement, the Fee Letter, any
documents or certificates executed by Borrower or Holdings in favor of Issuing
Bank relating to Letters of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, Issuing Bank or any Lender in connection herewith.
          “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit.
          “Credit Party” means the Borrower, each Guarantor, and each other
Affiliate of the Borrower from time to time party to a Credit Document.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the

-11-



--------------------------------------------------------------------------------



 




following dates: (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable, (ii) the date on which (a) the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any Defaulted Loans of such Defaulting Lender or by
the non-pro rata application of any voluntary or mandatory prepayments of the
Loans in accordance with the terms of Section 2.13 or Section 2.14 or by a
combination thereof) and (b) such Defaulting Lender shall have delivered to
Borrower and Administrative Agent a written reaffirmation of its intention to
honor its obligations hereunder with respect to its Commitments, and (iii) the
date on which Borrower, Administrative Agent and Requisite Lenders waive all
Funding Defaults of such Defaulting Lender in writing.
          “Defaulted Loan” as defined in Section 2.22.
          “Defaulting Lender” as defined in Section 2.22.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Documentation Agent” as defined in the preamble, and any successor
agent.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, no
Affiliate of Borrower shall be an Eligible Assignee.
          “Employee Benefit Plan” means (i) any “employee benefit plan” as
defined in Section 3(3) of ERISA which is or was sponsored, maintained or
contributed to by, or required to be contributed by, Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates; and (ii) all other
employee benefit plans, programs, policies, agreements or arrangements,
including any deferred compensation plan, incentive plan, bonus plan or
arrangement, stock option plan, stock purchase plan, stock award plan or other
equity-based plan, change in control agreement, retention, severance pay plan,
dependent care plan, sick leave, disability, death benefit, group insurance,
hospitalization, dental, life, any fund, trust or arrangement providing health
benefits including multiemployer welfare arrangements, a multiple employer
welfare fund or arrangement, cafeteria plan, employee assistance program,
scholarship program, employment contract, retention incentive agreement,
termination agreement, severance agreement, non-competition agreement,
consulting agreement, confidentiality agreement, vacation policy, employee loan,
or other similar plan, agreement or arrangement, whether written or oral, funded
or unfunded, or actual or contingent which is or was sponsored, maintained or
contributed to by, or required to be contributed by, Holdings, any of its
Subsidiaries to or any of their respective ERISA Affiliates.

-12-



--------------------------------------------------------------------------------



 



          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
          “Environmental Indemnity Agreement” means that certain Environmental
Indemnity Agreement dated as of the date hereof by each of the Credit Parties
for the benefit of the Collateral Agent.
          “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, common law, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) environmental protection, occupational
safety and health, industrial hygiene, natural resources, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Real Property.
          “Equity Rights” means all securities convertible or exchangeable for
Capital Stock and all warrants, options or other rights to purchase or subscribe
for any Capital Stock, whether or not presently convertible, exchangeable or
exercisable.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

-13-



--------------------------------------------------------------------------------



 



          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code;
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan;
(xii) the commencement of any administrative investigation, audit or other
administrative proceeding by the Department of Labor, Internal Revenue Service
or other Governmental Authority, including any voluntary compliance submission
through the IRS’s Employee Plans Compliance Resolution System or the DOL’s
Voluntary Fiduciary Correction Program; or (xiii) the occurrence of a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.
          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

-14-



--------------------------------------------------------------------------------



 



          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Excluded Debt Incurrence” means any issuance of Indebtedness
permitted by Section 6.1 (other than Permitted Convertible Debt to the extent
specified in Section 6.1).
          “Excluded Equity Issuance” means any issuance of Capital Stock or
Equity Rights issued in connection with (a) a Permitted Acquisition, (b) any
conversion, redemption or refinancing of the Senior Subordinated Notes or any
other Permitted Convertible Debt, (c) the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) any employee stock
option plan or any other employee benefit plan, or (e) any dividend reinvestment
plan or direct stock purchase plan.
          “Existing Indebtedness” means Indebtedness and other obligations
outstanding, if any, which are to be refinanced on the Initial Closing Date.
          “Existing Laserscope Credit Agreement” means that certain Loan and
Security Agreement dated as of October 1, 1999 by and between Laserscope, as
borrower thereunder, and Silicon Valley Bank, as lender thereunder, as amended,
supplemented and modified prior to the date of this Agreement.
          “Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “Fair Share” as defined in Section 7.2.
          “Fee Letter” means the fee letter agreement dated May 25, 2006, by and
among Borrower, Administrative Agent and CIT Capital, as amended and modified
prior to the date hereof and as may hereafter be amended, restated, modified and
supplemented from time to time.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

-15-



--------------------------------------------------------------------------------



 



          “Finance Subsidiary” means a Subsidiary, the primary purpose of which
is to finance the business operations of Holdings or any of its Subsidiaries and
which has no material assets or operations other than those permitted by
Rule 3a-5 under the Investment Company Act, as amended from time to time.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings and Borrower that such financial statements
fairly present, in all material respects, the financial condition of Holdings
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
          “Financial Plan” as defined in Section 5.1(h).
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien
ranks first in priority to all other Liens, other than any Permitted Lien that
is permitted to have higher priority.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries
ending on the Saturday closest to December 31 of each calendar year.
          “Fixed Charge Coverage Ratio” means, the ratio as of the last day of
any Fiscal Quarter or other date of determination of (i) Consolidated Adjusted
EBITDA for the four (4) Fiscal Quarter period ending on such date to
(ii) Consolidated Fixed Charges for such four-Fiscal Quarter period ending on
such date.
          “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
          “Foreign Holding Company” as defined in Section 6.18.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Funding Default” as defined in Section 2.22.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.

-16-



--------------------------------------------------------------------------------



 



          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Grantor” as defined in the Pledge and Security Agreement.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means each of Holdings and each Domestic Subsidiary of
Holdings (other than the Borrower), and to the extent no material adverse tax
consequences to the Borrower would result therefrom, each Foreign Subsidiary.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Real Property or to the
indoor or outdoor environment or natural resources.
          “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any investigation, corrective action or response action with
respect to any of the foregoing.
          “Health Care Law” means any Federal, state or local statute,
ordinance, rule or regulation, relating to the provision of health care
services, including all laws, ordinances, rules and regulations (a) relating to
any State or Federal Health Care Program; or (b) setting forth, in the health
care context: (1) definitions of kickbacks, fraud and abuse, and self-referral,
(2) standards and procedures for billing and coding, (3) limitations on
transactions with, and payments to, affiliated parties under any State or
Federal Health Care Program and other applicable laws, (4) limitations on
patient transfers, (5) limitations on reassigning payments received under State
and Federal Health Care Programs, (6) limitations on fee splitting, and
(7) limitations on the ability of a health care provider to refuse or limit
health care services.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement entered into with a Lender Counterparty.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under

-17-



--------------------------------------------------------------------------------



 




such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.
          “Historical Financial Statements” means, as of the Initial Closing
Date and as of the Second Closing Date, (i) the audited consolidated financial
statements of each of Holdings and its Subsidiaries and Laserscope and its
Subsidiaries, for the immediately preceding three Fiscal Years, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, and (ii) the unaudited consolidated
financial statements of each of Holdings and its Subsidiaries and Laserscope and
its Subsidiaries as at the most recently ended Fiscal Quarter for which a form
10-Q has been required to be filed in the ordinary course pursuant to the
reporting requirements of the rules and regulations of the SEC, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of Holdings that they fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.
          “Increased-Cost Lenders” as defined in Section 2.23.
          “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument (including, without limitation, any earn-out
payments, milestone payments or similar payments (other than royalty payments
currently expensed)); (v) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise), including any earnout or milestone payments under any merger
agreement or acquisition agreement or (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under

-18-



--------------------------------------------------------------------------------



 




subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above; and (x) all obligations of such Person
in respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), costs (including the costs
of any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by CIT Healthcare to Borrower with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.
          “Indemnitee” as defined in Section 10.3(a).
          “Indenture” means the Indenture dated as of June 27, 2006 among
Holdings, the Notes Guarantors (as such term is defined in the Indenture) party
thereto and U.S. Bank National Association, as Trustee.
          “Initial Closing Date” means the date on which each of the conditions
specified in Section 2.1, Section 2.2 and Section 3.1 shall have been satisfied,
or waived in accordance with Section 10.5.
          “Installment” as defined in Section 2.12(a).
          “Interest Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period then ended to (ii) Consolidated Cash Interest Expense for such
four-Fiscal Quarter period.
          “Interest Payment Date” means with respect to (i) any Revolving Loan
or Term Loan that is a Base Rate Loan, each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Initial Closing Date and the final

-19-



--------------------------------------------------------------------------------



 




maturity date of such Loan; (ii) any Revolving Loan or Term Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
          “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months, as selected by Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of the Term Loans shall extend beyond the Term Loan Maturity Date;
and (d) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Holdings’
and its Subsidiaries’ operations and not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Holdings or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than a Guarantor);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person (other than
Borrower or any Guarantor), of any Capital Stock of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Holdings or any of
its Subsidiaries to any other Person (other than Borrower or any Guarantor),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

-20-



--------------------------------------------------------------------------------



 



          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit A-3.
          “Issuing Bank” means any Lender party hereto that is appointed by the
Borrower and acceptable to Administrative Agent that agrees to act as “Issuing
Bank” hereunder (which such Issuing Bank shall become a party hereto pursuant to
appropriate documentation (including by way of any Assignment Agreement executed
by such Issuing Bank (or any affiliate thereof) in its capacity as a Lender
hereunder), in its capacity as issuer of Letters of Credit hereunder, or any of
its permitted successors and assigns in such capacity.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
          “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.
          “Landlord Waiver and Consent Agreement” means a Landlord Waiver and
Consent Agreement substantially in the form of Exhibit K with such amendments or
modifications as may be approved by Collateral Agent.
          “Laserscope” means Laserscope, a California corporation, together with
its Subsidiaries.
          “Laserscope Cash” means $20,100,000.
          “Lead Arranger” means collectively, CIT Capital and KeyBank, each as
Co-Lead Arranger hereunder.
          “Leasehold Property” means any leasehold interest of any Credit Party
as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its sole discretion
as not being required to be included in the Collateral.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement.
          “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Initial Closing Date but subsequently, whether
before or after entering into a Hedge Agreement, ceases to be a Lender)
including, without limitation, each such Affiliate that enters into a joinder
agreement with Collateral Agent.

-21-



--------------------------------------------------------------------------------



 



          “Letter of Credit” means a commercial or standby letter of credit
issued or to be issued by Issuing Bank pursuant to this Agreement.
          “Letter of Credit Sublimit” means the lesser of (i) $5,000,000 and
(ii) the aggregate unused amount of the Revolving Commitments then in effect.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under Letters of Credit honored by
Issuing Bank and not theretofore reimbursed by or on behalf of Borrower.
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
          “Loan” means a Term Loan, a Revolving Loan, and/or a Swing Line Loan.
          “Margin Stock” as defined in Regulation U of the Board of Governors as
in effect from time to time.
          “Material Adverse Effect” means, whether singly or in conjunction with
any other event, act, condition, or occurrence of any nature, whether or not
related, a material adverse effect on and/or material adverse developments with
respect to (i) the Collateral, business operations, properties, assets or
condition (financial or otherwise) of the Credit Parties taken as a whole;
(ii) a significant portion of the industry or business segment in which the
Credit Parties operate or rely upon if such effect or development is reasonably
likely to have a material adverse effect on the Credit Parties taken as a whole;
(iii) the ability of any Credit Party to fully and timely perform its
Obligations; (iv) the legality, validity, binding effect, or enforceability
against a Credit Party of a Credit Document to which it is a party; (v) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document or (vi) the value of the
Collateral, taken as a whole, or the validity, enforceability, perfection, or
priority of the Liens granted to the Collateral Agent for its benefit and for
the benefit of the other Secured Parties; provided that (a) the term “Credit
Parties” includes Laserscope and its Subsidiaries, whether or not the
Acquisition has been consummated, (b) for purposes of any determination, made
prior to completion hereunder of the full disbursement of the Term Loans, under
the representations or warranties or covenants contained herein in or in the
other Credit Documents whether a “Material Adverse Effect” has occurred, there
shall be excluded any effect on the Credit Parties relating to or arising in
connection with (A) the negotiation (including activities relating to due
diligence), execution, delivery or public announcement or the pendency of the
Acquisition Agreement or the transactions contemplated thereby or any actions
required to be taken in compliance therewith (exclusive, however, of the actions
required to be taken by Section 7.1 of the Acquisition Agreement) or otherwise
with the consent of the Borrower, including the impact thereof on the
relationships of the Credit Parties

-22-



--------------------------------------------------------------------------------



 



(or any one or more of them) with customers, suppliers, distributors,
consultants, employees or independent contractors or other third parties with
whom the Credit Parties (or any one or more of them) has any relationship and
including any litigation brought by any shareholder of any of the Credit Parties
solely as a result of the transactions contemplated thereby, (B) any fact,
circumstance or condition disclosed in the “Company Disclosure Schedule”
delivered by Holdings to the Lead Arranger sent via e-mail by Holdings to the
Agent on June 3, 2006 (as used in this definition, the “Disclosure Schedule”) to
the extent such change, effect or circumstance is specifically set forth in the
Disclosure Schedule or is reasonably apparent from the face of the Disclosure
Schedule without additional information, (C) any change in the market price or
trading volume of the Laserscope’s securities, in and of itself, (D) any
failure, in and of itself (i.e., which does not otherwise trigger an actual or
pro forma failure of Holdings and its Subsidiaries to reasonably be expected to
meet its financial covenants in the Credit Documents), by Holdings and its
Subsidiaries or Laserscope and its Subsidiaries to meet any projections or
forecasts for any period ending (or for which revenues or earnings are released)
on or after the date hereof, (E) any change in federal, state, non-U.S. or local
law, regulations, policies or procedures, or interpretations thereof, generally
accepted accounting principles or regulatory accounting requirements applicable
or potentially applicable to the industries in which the Credit Parties operate,
(F) changes generally affecting the industries in which the Credit Parties
operate, (G) changes in economic conditions (including changes in the prevailing
interest rates) in the United States, in any region thereof, or in any non-U.S.
or global economy or (H) any attack on, or by, outbreak or escalation of
hostilities or acts of terrorism involving, the United States, or any
declaration of war by the United States Congress or any hurricane or other
natural disaster and (c) the changes referred to in clauses (b)(E) through
(b)(G) do not have a materially disproportionate effect (relative to other
industry participants) on the Credit Parties, taken as a whole.
          “Material Contract” means any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Credit
Documents), (i) which is a material definitive document or agreement subject to
8-K reporting requirements of the rules and regulations of the SEC, or (ii) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect (determined without regard to
clauses (b) and (c) of the proviso to the definition of “Material Adverse
Effect”).
          “Material Real Estate Asset’’ means (i) (a) any fee-owned Real Estate
Asset having a fair market value in excess of $2,500,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $300,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any Subsidiary
thereof, including the Borrower.
          “Merger” means the merger of Merger Sub with and into Laserscope with
the result that Laserscope shall be a wholly-owned subsidiary of the Borrower.
          “Merger Sub” means Kermit Merger Corp., a California corporation, and
a wholly-owned subsidiary of the Borrower.

-23-



--------------------------------------------------------------------------------



 



          “Minimum Condition” has the meaning given to such term in the
Acquisition Agreement (without regard to any amendments, supplements or other
modifications thereto occurring after the initial date thereof).
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a Mortgage substantially in the form of Exhibit J, as
it may be amended, supplemented or otherwise modified from time to time.
          “Mortgaged Property” as defined in Section 3.1(f).
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings or any of its
Subsidiaries in connection with such Asset Sale.
          “Net Debt/Equity Issuance Proceeds” means, with respect to any
issuance of debt or equity securities, an amount equal to: (i) Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received by Holdings or any of its Subsidiaries from such debt or
equity issuance, minus (a) any actual and reasonable costs incurred by Holdings
or any of its Subsidiaries in connection with the debt or equity, including
underwriting discounts, reasonable legal fees and expenses and commissions and
other reasonable costs and expenses associated therewith, and (b) any bona fide
direct costs incurred in connection with such debt or equity issuance, including
income taxes payable as a result of any gain recognized in connection therewith.
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Holdings or any of its
Subsidiaries (a) under any casualty, business interruption or “key man”
insurance policies in respect of a covered loss thereunder or (b) as a result of
the taking of any assets of Holdings or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (a) any actual and reasonable costs incurred by Holdings or
any of its Subsidiaries in

-24-



--------------------------------------------------------------------------------



 




connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith.
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.
          “Non-U.S. Intercompany Note” shall mean a promissory note
substantially in the form of Exhibit L, with any modifications reasonably
requested by the Administrative Agreement.
          “Non-U.S. Intercompany Note Collateral” shall mean all property
pledged or granted as collateral pursuant to any Non-U.S. Intercompany Note
Security Document delivered on the Initial Closing Date or thereafter pursuant
to Section 5.10.
          “Non-U.S. Intercompany Note Party” means each of the Foreign
Subsidiaries listed on Schedule 1.1 hereto and each Foreign Subsidiary created
or acquired after the Initial Closing Date that enters into any Non-U.S.
Intercompany Note Security Document pursuant to Section 5.10.
          “Non-U.S. Intercompany Note Security Documents” shall mean each
document securing any Non-U.S. Intercompany Note delivered in connection with
Section 5.10, including, without limitation, each document delivered on the
Initial Closing Date.
          “Non-US Lender” as defined in Section 2.20(c).
          “Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line
Note.
          “Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
          “Obligations” means all obligations of every nature of each Credit
Party under the Credit Documents, including obligations from time to time owed
to the Agents (including former Agents), the Lenders or any of them and Lender
Counterparties, or any other Person required to be indemnified by any Credit
Party, that arises under any Credit Document or Hedge Agreement (including,
without limitation, with respect to a Hedge Agreement, obligations owed
thereunder to any person who was a Lender or an Affiliate of a Lender at the
time such Hedge Agreement was entered into), whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.
          “Obligee Guarantor” as defined in Section 7.7.

-25-



--------------------------------------------------------------------------------



 



          “Offer Conditions” has the meaning given to such term in the
Acquisition Agreement (without regard to any amendments, supplements or other
modifications thereto, or waivers by Holdings or Merger Sub, occurring or given
after the initial date thereof).
          “Officer’s Certificate” means an Officer’s Certificate substantially
in the form of Exhibit G-1.
          “Option Exercise Minimum Condition” has the meaning given to such term
in the Acquisition Agreement (without regard to any amendments, supplements or
other modifications thereto occurring after the initial date thereof).
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Acquisition” means
          (a) any acquisition by the Borrower or any of its Domestic
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person; provided,
          (i) immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
          (ii) all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
          (iii) in the case of the acquisition of Capital Stock all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower in
connection with such acquisition shall be owned 100% by Borrower or any Domestic
Subsidiary of the Borrower, and Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a direct or indirect

-26-



--------------------------------------------------------------------------------



 



Subsidiary of the Borrower, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable;
          (iv) the acquisition shall have been approved by the board of
directors or other governing body or controlling Person of the Person acquired
or the Person from whom such assets or division is acquired;
          (v) Borrower shall be in compliance with the financial covenants set
forth in Section 6.8 on a pro forma basis after giving effect to such
acquisition as of the last day of the Fiscal Quarter most recently ended;
          (vi) Borrower shall have delivered to Administrative Agent (A) at
least thirty (30) days (or such lesser number of days as may be agreed to by the
Administrative Agent, but in any event not less than fifteen (15) days) prior to
such proposed acquisition, a Compliance Certificate evidencing compliance with
Section 6.8 as required under clause (v) above, together with all relevant
financial information with respect to such acquired assets, including, without
limitation, the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.8;
          (vii) any Person or assets or division as acquired in accordance
herewith shall be in same business or lines of business in which Holdings and/or
its Subsidiaries are engaged as of the Initial Closing Date; and
          (viii) any consideration consisting of Cash or Cash Equivalents shall
satisfy the limits in Section 6.7(g).
          (b) the Acquisition;
          (c) the acquisition of additional Laserscope Shares in accordance with
applicable law; provided that the cash component of the consideration paid for
the acquisition of such Laserscope Shares does not exceed the cash component of
the consideration paid for any Laserscope Shares pursuant to the Tender Offer;
and
          (d) the merger of Laserscope with and into Merger Sub, with Laserscope
being the surviving entity, as required pursuant to Section 6.9 of this
Agreement.
          “Permitted Convertible Debt” means the Senior Subordinated Notes and
any other unsecured senior subordinated or subordinated Indebtedness of Holdings
or Borrower that provides for conversion into, or exchange or exercise for,
Capital Stock or Equity Rights under certain circumstances and the terms of
which provide that
          (a) no non-Credit Party (other than any Finance Subsidiary) shall be
an obligor thereunder and any guarantee by a Credit Party shall be subordinated
to the extent set forth in clause (f) below;

-27-



--------------------------------------------------------------------------------



 



          (b) any payment of cash upon or in lieu of any conversion, exchange or
exercise or redemption is subject to the limitations set forth in this Agreement
and the other Credit Documents;
          (c) no payment of cash upon or in lieu of any conversion or exchange
or exercise (other than in lieu of the issuance of a fractional share on a
customary basis) may be made so long as any Default or Event of Default shall
have occurred and be continuing or shall result therefrom;
          (d) the first date on which the holders thereof may require a
repurchase or redemption thereof in cash by Holdings or Borrower shall be no
earlier than July 1, 2013; provided that such Indebtedness may include a
provision permitting a holder thereof to effect a repurchase or redemption upon
a “fundamental change” (as such term is customarily used in a convertible debt
security issued in a public or Rule 144A offering) so long as such repurchase or
redemption is not effected until the consummation of the fundamental change and
is subject to the limitations set forth in this Agreement and the other Credit
Documents;
          (e) the “events of default” and covenants thereunder shall be
reasonably satisfactory to the Administrative Agent as being customary for
similar issues of convertible debt securities;
          (f) the subordination provisions thereof shall be reasonably
satisfactory to the Administrative Agent as being customary for similar issues
of convertible debt securities; and
          (g) such Indebtedness shall be unsecured.
          “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Phase I Report’’ means, with respect to any Real Property, a report
that (i) conforms to the ASTM Standard Practice for Environmental Site
Assessments: Phase I Environmental Site Assessment Process, E 1527, and (ii) was
conducted no more than six months prior to the date such report is required to
be delivered hereunder, by one or more environmental consulting firms reasonably
satisfactory to Administrative Agent.
          “Platform” as defined in Section 5.1(o).
          “Pledge and Security Agreement” means the Pledge and Security
Agreement to be executed by the Borrower and each Guarantor substantially in the
form of Exhibit I, as it may be amended, supplemented or otherwise modified from
time to time.
          “Prime Rate” means the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans

-28-



--------------------------------------------------------------------------------



 




posted by at least 75% of the nation’s thirty (30) largest banks), as in effect
from time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
          “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix A, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.
          “Projections” as defined in Section 4.8.
          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to the Term Loan of any Lender, the (a) percentage
obtained by dividing the Term Loan Exposure of that Lender by (b) the aggregate
Term Loan Exposure of all Lenders, and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.
          “Real Property” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased and operated or used by Holdings or any of its Subsidiaries or any
of their respective predecessors or Affiliates.
          “Record Document” means, with respect to any Leasehold Property,
(i) the lease evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (ii) if such Leasehold Property was acquired or subleased from the holder of
a Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
          “Recorded Leasehold Interest” means a Leasehold Property with respect
to which a Record Document has been recorded in all places necessary or
desirable, in Administrative Agent’s reasonable judgment, to give constructive
notice of such Leasehold Property to third-party purchasers and encumbrances of
the affected real property.
          “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors, as in
effect from time to time.

-29-



--------------------------------------------------------------------------------



 



          “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
          “Reimbursement Date” as defined in Section 2.4(d).
          “Related Agreements” means, collectively, the Acquisition Documents
and the Subordinated Debt Documents.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
          “Replacement Lender” as defined in Section 2.23.
          “Requisite Class Lenders” means, at any time of determination, (i) for
the Class of Lenders having Term Loan Exposure, Lenders holding more than 50% of
the aggregate Term Loan Exposure of all Lenders and (ii) for the Class of
Lenders having Revolving Exposure, Lenders holding more than 50% of the
aggregate Revolving Exposure of all Lenders.
          “Requisite Lenders” means one or more Lenders having or holding Term
Loan Exposure and/or Revolving Exposure and representing more than 50% of the
sum of (i) the aggregate Term Loan Exposure of all Lenders and (ii) the
aggregate Revolving Exposure of all Lenders.
          “Restricted Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of any Credit
Party now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of any Credit
Party (other than Holdings) now or hereafter outstanding; (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of any Credit Party (other
than Holdings) now or hereafter outstanding and (iv) any payment or prepayment
of principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to (A) Indebtedness of the type described
in clause (iv) of the definition thereof or (B) Indebtedness under the
Subordinated Debt Documents.
          “Retained Term Loan Proceeds” has the meaning given to such term in
Section 2.1(a)(ii).

-30-



--------------------------------------------------------------------------------



 



          “Retained Term Loan Proceeds Deposit Account” has the meaning given to
such term in Section 2.1(a)(ii).
          “Revised Minimum Condition” has the meaning given to such term in the
Acquisition Agreement (without regard to any amendments, supplements or other
modifications thereto occurring after the initial date thereof).
          “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment, if any, is set forth on an addendum to such Lender’s
signature page hereto (if an original signatory to this Agreement) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Revolving
Commitments as of the Initial Closing Date is $65,000,000.
          “Revolving Commitment Period” means the period from the Initial
Closing Date to but excluding the Revolving Commitment Termination Date.
          “Revolving Commitment Termination Date” means the earliest to occur of
(i) the sixth anniversary of the Initial Closing Date, (ii) the date the
Revolving Commitments are permanently reduced to zero pursuant to
Section 2.13(b) or 2.14, and (iii) the date of the termination of the Revolving
Commitments pursuant to Section 8.1.
          “Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Revolving Commitments,
that Lender’s Revolving Commitment; and (ii) after the termination of the
Revolving Commitments, the sum of (a) the aggregate outstanding principal amount
of the Revolving Loans of that Lender, (b) in the case of Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
          “Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a).
          “Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation.
          “SEC” means the United States Securities and Exchange Commission.

-31-



--------------------------------------------------------------------------------



 



          “Second Closing Date” means the effective date of the consummation of
the Merger, with the effect that the Borrower owns 100% of the issued and
outstanding stock of Laserscope, on a fully diluted basis.
          “Secured Parties” has the meaning assigned to that term in the Pledge
and Security Agreement.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Senior Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter or other date of determination of (i) Consolidated Senior Debt as
of such day to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on such date or if such date of determination is not the last day
of a Fiscal Quarter, for the four Fiscal Quarter period ending as of the most
recently concluded Fiscal Quarter.
          “Senior Subordinated Notes” means the 3.25% Convertible Senior
Subordinated Notes due 2036 in the aggregate principal amount of $373,750,000
issued under the Indenture on June 27, 2006.
          “Settlement Confirmation” as defined in Section 10.6(b).
          “Settlement Service” as defined in Section 10.6(d).
          “Shares” shall have the meaning assigned to such term in the
Acquisition Agreement.
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer of Holdings substantially in the form of Exhibit G-2.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i)(a) the total amount of such Credit Party’s debt
(including contingent, disputed, and unliquidated liabilities) does not exceed
the present fair saleable value of such Credit Party’s present assets, as such
value is established and liabilities evaluated for purposes of Section 101(3)(A)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act; (b) such Credit Party’s capital is not unreasonably
small in relation to its business as contemplated on the Initial Closing Date or
the Second Closing Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Initial Closing Date; (c) such
Credit Party is able to realize upon its property and pay its debts and other
liabilities (including contingent, disputed, and unliquidated liabilities) as
they mature in the

-32-



--------------------------------------------------------------------------------



 




normal course of business; and (d) such Person has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term under similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
          “State or Federal Health Care Program” means Medicare, Tri-care, all
other Federal health care programs as set forth in 42 U.S.C. § 1320a-7b(f), all
state Medicaid programs, and all other programs which relate to the provision of
health care and which are created or administered by a state or its
instrumentality.
          “Subject Transaction” as defined in Section 6.8(f).
          “Subordinated Debt Documents” means collectively, the Indenture, the
Senior Subordinated Notes, and each other document, agreement, certificate and
instrument executed and delivered in connection therewith.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
          “Swing Line Lender” means CIT Healthcare in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.
          “Swing Line Loan” means a Loan made by Swing Line Lender to Borrower
pursuant to Section 2.3.
          “Swing Line Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, supplemented or otherwise modified from time to time.
          “Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
          “Syndication Agent” as defined in the preamble hereto.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on

-33-



--------------------------------------------------------------------------------



 




whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business, which tax
is imposed on or measured by all or part of the net income, profits or gains
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person (and/or, in the case of a Lender, its applicable lending office).
          “Tax Benefit” as defined in Section 2.20(d).
          “Tender Offer” means the offer by Holdings to acquire the Laserscope
Shares substantially on the terms and conditions referred to in the documents,
agreements, prospectuses, and filings related to such offer.
          “Term Loan” means the Term Loans made by a Lender to Borrower pursuant
to Section 2.1(a).
          “Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Term Loan and “Term Loan Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Term Commitment, if
any, is set forth on an addendum to such Lender’s signature page hereto (if an
original signatory to this Agreement) or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Initial
Closing Date is $365,000,000.
          “Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Term Loans of such
Lender; provided, on any date when a Term Loan is to be funded by the Lenders,
the Term Loan Exposure of any Lender shall, with respect to such funding
obligation, be equal to the theretofore unfunded portion, if any, of such
Lender’s Term Loan Commitment.
          “Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Initial Closing Date, and (ii) the date that all Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.
          “Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, supplemented or otherwise modified from time to time.
          “Terminated Lender” as defined in Section 2.23.
          “Thin Capitalization Requirement of Law” as defined in Section 6.7.
          “Title Policy” as defined in Section 3.1(f).

-34-



--------------------------------------------------------------------------------



 



          “Top-Up Stock Option” has the meaning given to such term in the
Acquisition Agreement (without regard to any amendments, supplements or other
modifications thereto occurring after the initial date thereof).
          “Total Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter or other date of determination of (i) Consolidated Total Debt as
of such day to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on such date or if such date of determination is not the last day
of a Fiscal Quarter, for the four Fiscal Quarter period ending as of the most
recently concluded Fiscal Quarter.
          “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
          “Transaction Costs” means the fees, costs and expenses payable by
Holdings or any of Holdings’ Subsidiaries in connection with the transactions
contemplated by the Credit Documents and the Related Agreements.
          “Type of Loan” means (i) with respect to either Term Loans or
Revolving Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with
respect to Swing Line Loans, a Base Rate Loan.
          “Voting Stock” shall mean, with respect to any Person, any class or
classes or Capital Stock pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
board of directors of such Person.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.
     1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or

-35-



--------------------------------------------------------------------------------



 



matters set forth immediately following such word or to similar items or
matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1. Term Loans.
          (a) Term Loan Commitments.
          (i) Subject to the terms and conditions hereof, each Lender severally
agrees to make, on the Initial Closing Date (subject to satisfaction of the 90%
Closing Condition or on the Second Closing Date (if the 90% Closing Condition is
not met as of the Initial Closing Date), a Term Loan to the Borrower in an
amount equal to such Lender’s Pro Rata Share of such Lender’s Term Loan
Commitment. The Borrower may make only one borrowing pursuant to this
Section 2.1(a)(i), which borrowing shall be on the Initial Closing Date or the
Second Closing Date, as the case may be. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Term Loans shall be paid in full no later than the Term Loan Maturity Date. Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the Initial Closing Date or the Second Closing Date, as the case may
be, after giving effect to the funding of such Term Loan Commitment on such
date.
          (ii) Notwithstanding anything to the contrary above, if and to the
extent the Term Loans are funded on the Initial Closing Date, the Term Loans
funded to the Borrower shall be net of the difference of (i) the sum of the Term
Loan proceeds funded on the Initial Closing Date plus the Convertible Proceeds
Amount, and (ii) the product of the Offer Price (as defined in the Acquisition
Agreement) and shares of Capital Stock of Laserscope tendered but not validly
withdrawn upon the expiration of the Tender Offer, plus the Top Up Stock Option
consideration, if any (such difference under clauses (i) and (ii) above being
referred to as “Retained Term Loan Proceeds”). The Borrower shall deposit, or
cause to be deposited, the Retained Term Loan Proceeds in a Deposit Account of
the Borrower, which shall be maintained at Key Bank (the “Retained Term Loan
Proceeds Deposit Account”) and shall at all times be subject to the “control”
(as such term is defined in the UCC) of the Collateral Agent pursuant to a
deposit account control agreement, blocked account agreement or other similar
agreement in form and substance reasonably satisfactory to the Collateral Agent.
The Retained Term Loan Proceeds shall be disbursed from such Deposit Account
upon the Second Closing Date to pay for fees due and owing under the Fee Letter,
Merger consideration (as defined in the Acquisition Agreement, Option
Consideration (as defined in the Acquisition Agreement), and other fees and
expenses due and owing in connection with the consummation of the Merger.
          (b) Borrowing Mechanics for Term Loans.

-36-



--------------------------------------------------------------------------------



 



          (i) The Borrower shall deliver to Administrative Agent a fully
executed Funding Notice no later than one Business Day prior to the Initial
Closing Date (if the 90% Closing Condition is satisfied on or prior to such
date) or the Second Closing Date (if the 90% Closing Condition is not satisfied
on or prior to the Initial Closing Date), as the case may be. Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.
          (ii) Each Lender shall make its Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Initial Closing Date
or the Second Closing Date, as the case may be, by wire transfer of same day
funds in Dollars, at the Principal Office designated by Administrative Agent.
Upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Term Loan available to the
Borrower by causing an amount of same day funds in Dollars equal to the proceeds
of all such Term Loans received by Administrative Agent from Lenders to be
credited to the account of the Borrower at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by the Borrower.
     2.2. Revolving Loans
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to the Borrower in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided, that after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.2(a) may, subject to the terms and
conditions of this Agreement and the other Credit Documents, be repaid and be
reborrowed during the Revolving Commitment Period. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.
          (b) Increase in Revolving Commitments. The Borrower may, at its option
any time prior to the second anniversary of the Initial Closing Date, seek to
increase the Revolving Commitments by up to an aggregate amount not to exceed
$50,000,000 (resulting in maximum Revolving Commitments of $115,000,000) upon
written notice to the Administrative Agent, which notice shall specify the
amount of any such incremental increase (which shall not be less than $5,000,000
and in integral multiples of $1,000,000 in excess of such amount) sought by the
Borrower and shall be delivered at a time when no Default or Event of Default
has occurred and is continuing. The Administrative Agent, may allocate the
incremental increase (which may be declined by any Lender in its sole
discretion) in the Revolving Commitments on either a ratable basis to the
Lenders or on a non pro-rata basis to one or more Lenders and/or to other banks
or entities acceptable to the Administrative Agent that have expressed a desire
to accept the increase in Revolving Commitments. The Administrative Agent will
then notify each existing and potential new Lender of such revised allocations
of the Revolving Commitments, including the desired increase. No increase in the
Revolving Commitments shall become effective until each of the existing or new
Lenders extending such incremental Revolving Commitments and

-37-



--------------------------------------------------------------------------------



 




the Borrower shall have delivered to the Administrative Agent a document in form
and substance satisfactory to the Administrative Agent pursuant to which any
such existing Lender states the amount of its Revolving Commitment increase, any
such new Lender states its Revolving Commitment amount and agrees to assume and
accept the obligations and rights of a Lender hereunder, and the Borrower
accepts such new Revolving Commitments. After giving effect to such increase in
Revolving Commitments, all Loans and all such other credit exposure shall be
held ratably by the Lenders in proportion to their respective Revolving
Commitments, as revised to reflect the increase in the Revolving Commitment.
Upon any increase in Revolving Commitment pursuant to this Section, the Borrower
shall pay Administrative Agent for the ratable benefit of only the Lenders
(including any new Lender) whose Revolving Commitments are increased an upfront
fee in an amount equal to what is mutually agreed to among the Borrower, the
Lenders whose Revolving Commitments are increased and the Administrative Agent.
Administrative Agent will use its commercially reasonable efforts to arrange the
increase in Revolving Commitment sought by Borrower but is under no obligation
to consummate any such increase.
          (c) Borrowing Mechanics for Revolving Loans.
          (i) Except pursuant to Section 2.3, Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $2,500,000 and
integral multiples of $500,000 in excess of that amount.
          (ii) Whenever Borrower desires that Lenders make Revolving Loans,
Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 12:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan, and at least one Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Base Rate Loan. Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Borrower shall be bound to make a borrowing in accordance therewith.
          (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 11:00 a.m.
(New York City time)) not later than 3:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.
          (iv) Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the

-38-



--------------------------------------------------------------------------------



 



proceeds of such Revolving Loans available to Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Revolving Loans received by Administrative Agent from Lenders to be
credited to the account of Borrower at the Principal Office designated by
Administrative Agent or such other account as may be designated in writing to
Administrative Agent by Borrower.
     2.3. Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Borrower in the aggregate amount up to but
not exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may, subject to the terms and conditions
of the Credit Documents, be repaid and reborrowed during the Revolving
Commitment Period. Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
          (i) Swing Line Loans shall be made in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount.
          (ii) Whenever Borrower desires that Swing Line Lender make a Swing
Line Loan, Borrower shall deliver to Administrative Agent a Funding Notice no
later than 12:00 p.m. (New York City time) on the proposed Credit Date.
          (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.
          (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Borrower), no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by Borrower) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to Borrower on such

-39-



--------------------------------------------------------------------------------



 



Credit Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Borrower and shall be due under the Revolving Loan Note
issued by Borrower to Swing Line Lender. Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent of the proceeds of such Revolving Loans
made by Lenders, including the Revolving Loans deemed to be made by Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans. If
any portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.
          (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

-40-



--------------------------------------------------------------------------------



 



          (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.3 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Borrower to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
     2.4. Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Letters of Credit. During the Revolving Commitment Period, and
otherwise subject to the terms and conditions hereof, Issuing Bank agrees to
issue Letters of Credit for the account of Borrower in the aggregate amount up
to but not exceeding the Letter of Credit Sublimit; provided, (i) each Letter of
Credit shall be denominated in Dollars; (ii) the stated amount of each Letter of
Credit shall not be less than $50,000 or such lesser amount as is acceptable to
Issuing Bank; (iii) after giving effect to such issuance, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect;
(v) in no event shall any standby Letter of Credit have an expiration date later
than the earlier of (1) the Revolving Commitment Termination Date and (2) the
date which is one year from the date of issuance of such standby Letter of
Credit; and (vi) in no event shall any commercial Letter of Credit (x) have an
expiration date later than the earlier of (1) the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (b) be issued if such commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion.
Subject to the foregoing, Issuing Bank may agree that a standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided,

-41-



--------------------------------------------------------------------------------



 



further, in the event a Funding Default exists, Issuing Bank shall not be
required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.
          (b) Notice of Issuance. Whenever Borrower desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least three Business Days, or such
shorter period as may be agreed to by Issuing Bank in any particular instance,
in advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.3, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender of such issuance, which notice shall be accompanied by a copy of such
Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.4(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Borrower and Issuing Bank, Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Issuing Bank,
including any Governmental Acts; none of the above shall affect or impair, or
prevent the vesting of, any of Issuing Bank’s rights or powers hereunder.
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by Issuing Bank under or in connection with the Letters of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of Issuing Bank to
Borrower. Notwithstanding anything to the contrary contained in this
Section 2.4(c), Borrower shall retain any and all rights it may have against
Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of Issuing Bank.

-42-



--------------------------------------------------------------------------------



 



          (d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 12:00 p.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders to make Revolving Loans that are Base
Rate Loans on the Reimbursement Date in an amount in Dollars equal to the amount
of such honored drawing, and (ii) subject to satisfaction or waiver of the
conditions specified in Section 3.3, Lenders shall, on the Reimbursement Date,
make Revolving Loans that are Base Rate Loans in the amount of such honored
drawing, the proceeds of which shall be applied directly by Administrative Agent
to reimburse Issuing Bank for the amount of such honored drawing; and provided
further, if for any reason proceeds of Revolving Loans are not received by
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, Borrower shall reimburse Issuing Bank, on demand, in an amount
in same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this Section 2.4(d) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.4(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Borrower shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender shall make available to Issuing Bank an amount equal to
its respective participation, in Dollars and in same day funds, at the office of
Issuing Bank specified in such notice, not later than 2:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such office of Issuing Bank is located) after the date notified by Issuing Bank.
In the event that any Lender fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the

-43-



--------------------------------------------------------------------------------



 




Base Rate. Nothing in this Section 2.4(e) shall be deemed to prejudice the right
of any Lender to recover from Issuing Bank any amounts made available by such
Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Appendix A or at such other address as such Lender
may request.
          (f) Obligations Absolute. The obligation of Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
          (g) Indemnification. Without duplication of any obligation of Borrower
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

-44-



--------------------------------------------------------------------------------



 



     2.5. Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower which shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
     2.6. Use of Proceeds. The proceeds of the Term Loans and any Revolving
Loans advanced on the Initial Closing Date and on the Second Closing Date shall
be used solely as follows:
          (y) if either (A) the Top-Up Stock Option is exercised with the effect
that the Option Exercise Minimum Condition will be met or (B) the Minimum
Condition will be met, in each case prior to expiration of the Tender Offer (the
occurrence of either event being referred to as the “90% Closing Condition”),
the Term Loans shall be used on the Initial Closing Date solely to fund the
difference of (I) the sum of (aa) the cash component of the purchase price
payable by Merger Sub for the shares of Capital Stock of Laserscope tendered
pursuant to the Tender Offer and to be acquired as of the Initial Closing Date
plus (bb) the cash component of the exercise price payable by Merger Sub in
respect of the Top-Up Stock Option, if any, plus (cc) the amount necessary to
refinance or retire all the Existing Indebtedness of Holdings and its
Subsidiaries, if any, as of the Initial Closing Date plus (dd) the aggregate
amount of all fees, commissions and expenses due and payable as of the Initial
Closing Date in connection therewith less (II) the Convertible Proceeds Amount,
and the Revolving Commitments may be used on the

-45-



--------------------------------------------------------------------------------



 




Initial Closing Date in part to fund up to $20,100,000 of the acquisition of
Laserscope, to provide for ongoing working capital requirements of the Borrower
and its Subsidiaries after the Initial Closing Date and for general corporate
purposes; and
               (z) if the 90% Closing Condition is not met and the Tender Offer
is amended so that the Revised Minimum Condition is applicable, the Term Loans
shall be used on the Second Closing Date solely (1) to fund the Merger
Consideration (as defined in the Acquisition Agreement) and the Option
Consideration (as defined in the Acquisition Agreement), (2) to pay merger
consideration in respect of shares which are not acquired by Merger Sub pursuant
to the Tender Offer (or pursuant to the Top-Up Stock Option, if that option
shall have been exercised in accordance with the terms and conditions of the
Acquisition Agreement) and (3) to pay the aggregate amount of all fees,
commissions and expenses not paid as of the Initial Closing Date in connection
with the Acquisition.
          No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors or any other regulation thereof or to violate the Exchange
Act.
     2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”). The Register, as in
effect at the close of business on the preceding Business Day, shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving Commitments
and the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or Borrower’s Obligations in respect of any Loan. Borrower hereby designates CIT
Healthcare to serve as Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and Borrower hereby agrees that, to
the extent CIT Healthcare serves in such capacity, CIT Healthcare and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

-46-



--------------------------------------------------------------------------------



 



          (c) Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Initial Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Initial Closing Date (or, if such notice is delivered after
the Initial Closing Date, promptly after Borrower’s receipt of such notice) a
Note or Notes to evidence such Lender’s Term Loan or Revolving Loan or Swing
Line Loan, as the case may be.
     2.8. Interest on Loans.
          (a) Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
          (i) in the case of a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or
          (ii) in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar
Rate plus the Applicable Margin; and
          (iii) in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan, which must be made and maintained only as Base
Rate Loans and except that the Term Loans must be maintained as Base Rate Loans
for the first (5) Business Days following the Initial Closing Date or the Second
Closing Date, as applicable), and the Interest Period with respect to any
Eurodollar Rate Loan, shall be selected by Borrower and notified to
Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. The Term Loans shall be
maintained as either Eurodollar Rate Loans or Base Rate Loans. If on any day a
Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than five (5) Interest Periods outstanding at any time. In the event Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate

-47-



--------------------------------------------------------------------------------



 




Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed in
the case of Base Rate Loans and Eurodollar Rate Loans on the basis of a 360 day
year for the actual number of days elapsed in the period during which such Type
of Loan accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan shall
be payable in arrears on and to (i) each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.
          (f) Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.
          (g) Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 360 day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for

-48-



--------------------------------------------------------------------------------



 




the period from the date on which Issuing Bank was so reimbursed by Lenders to
but excluding the date on which such portion of such honored drawing is
reimbursed by Borrower.
     2.9. Conversion/Continuation.
          (a) Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:
          (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $1,000,000 and integral multiples of $500,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Borrower shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
          (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$2,500,000 and integral multiples of $500,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 12:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.
     2.10. Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans); provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
     2.11. Fees.
          (a) Borrower agrees to pay to Lenders:

-49-



--------------------------------------------------------------------------------



 



          (i) having Revolving Exposure, commitment fees equal to (1) the
average of the daily difference between (a) the Revolving Commitments and
(b) the aggregate principal amount of all outstanding Revolving Loans, times
(2) 0.50% per annum; and
          (ii) having Revolving Exposure, letter of credit fees equal to (1) the
Applicable Margin (for Revolving Loans that are Eurodollar Rate Loans), times
(2) the average aggregate daily maximum amount available to be drawn under all
such Letters of Credit (regardless of whether any conditions for drawing could
then be met and determined as of the close of business on any date of
determination).
          (iii) if the 90% Closing Condition has not been met on or prior to the
Initial Closing Date, (y) from and after the forty-fifth (45th) day after the
Initial Closing Date through and including the ninetieth (90th) day after the
Initial Closing Date, commitment fees equal to (1) the portion of the Term Loan
Commitments not funded on the Initial Closing Date, times (2) 0.50% per annum,
and (z) from and after the ninety-first (91st) day after the Initial Closing
Date through and including the Second Closing Date, commitment fees equal to
(1) the portion of the Term Loan Commitments not funded on the Initial Closing
Date, times (2) 1.00% per annum.
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof and shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on April 1, July 1, October 1 and
January 1 of each year during the Revolving Commitment Period, commencing on the
first such date to occur after the Closing Date, and on the Revolving Commitment
Termination Date; provided that any fees owing under clause (a)(iii) above shall
be due and payable on the Second Closing Date.
          (b) Borrower agrees to pay the Administrative Agent, for the account
of the Issuing Bank, the following fees:
          (i) a fronting fee equal to 0.25%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
          (ii) such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
          (c) In addition to any of the foregoing fees, Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon, including, without limitation, any fees addressed in the Fee Letter.
     2.12. Scheduled Payments/Commitment Reductions.
          (a) Term Loan. The principal amount of the Term Loans shall be repaid
in consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth

-50-



--------------------------------------------------------------------------------



 



below,commencing December 31, 2006 (unless the Second Closing Date occurs on or
after October 16, 2006, in which case the first Installment shall be March 31,
2007) (with the remaining balance of the Term Loans due and payable in full in
cash on the Term Loan Maturity Date):

              Term Loan Date   Installment
December 31, 2006
    0.25 %
March 31, 2007
    0.25 %
June 30, 2007
    0.25 %
September 30, 2007
    0.25 %
December 31, 2007
    0.25 %
March 31, 2008
    0.25 %
June 30, 2008
    0.25 %
September 30, 2008
    0.25 %
December 31, 2008
    0.25 %
March 31, 2009
    0.25 %
June 30, 2009
    0.25 %
September 30, 2009
    0.25 %
December 31, 2009
    0.25 %
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    23.75 %
March 31, 2012
    23.75 %
June 30, 2012
    23.75 %
Term Loan Maturity Date
  23.75%, together with all other amounts due and payable in accordance with
Section 2.1(a)

-51-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, such Installments shall be reduced on a pro rata
basis in connection with any voluntary or mandatory prepayments of the Term
Loans, in accordance with Sections 2.13, 2.14 and 2.15, as applicable.
          (b) Revolving Loans. The Revolving Commitments shall be reduced in
connection with any voluntary or mandatory prepayments of the Revolving Loans,
in accordance with Sections 2.13 and 2.14, as applicable. The Revolving Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Revolving Loan Maturity Date.
     2.13. Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
     (i) Any time and from time to time:
          (1) with respect to Base Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount;
          (2) with respect to Eurodollar Rate Loans, Borrower may prepay any
such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $2,500,000 and integral multiples of $500,000 in excess of that
amount; and
          (3) with respect to Swing Line Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000, and in integral multiples of $500,000 in excess of that amount.
     (ii) All such prepayments shall be made:
          (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
          (2) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans; and

-52-



--------------------------------------------------------------------------------



 



          (3) upon written or telephonic notice on the date of prepayment, in
the case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Voluntary Commitment Reductions.
          (i) Borrower may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.
          (ii) Borrower’s notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.
     2.14. Mandatory Prepayments/Commitment Reductions.
          (a) Asset Sales. No later than the third Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Asset Sale Proceeds from the Initial Closing Date through the
applicable date of determination do not exceed $2,500,000, Borrower shall have
the option, directly or through one or more of its Subsidiaries, to invest Net
Asset Sale Proceeds within one hundred eighty (180) days of receipt thereof in
long-term productive assets of the general type used in the business of Borrower
and its Subsidiaries; provided further, pending any such investment all such Net
Asset Sale Proceeds shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments).

-53-



--------------------------------------------------------------------------------



 



          (b) Insurance/Condemnation Proceeds. No later than the first Business
Day following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, so long as
no Default or Event of Default shall have occurred and be continuing, Borrower
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within one hundred eighty
(180) days of receipt thereof in long term productive assets of the general type
used in the business of Borrower and its Subsidiaries, which investment may
include the repair, restoration or replacement of the applicable assets thereof;
provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).
          (c) Issuance of Equity. If Holdings or any of its Subsidiaries shall
issue any Capital Stock or Equity Rights (it being understood that the issuance
of debt securities convertible into, or exchangeable or exercisable for, any
Capital Stock or Equity Right shall be governed by Section 2.14(d)) (other than
Excluded Equity Issuances) (each, an “Equity Issuance”), 50% of the Net
Debt/Equity Proceeds thereof shall be applied immediately after receipt thereof
to prepay the Obligations outstanding under the Loans as set forth in
Section 2.15(b); provided however, that notwithstanding the foregoing, the
issuance of any preferred Capital Stock or Equity Rights shall require the
prepayment of 100% of the Net Debt/Equity Proceeds thereof to the Obligations
outstanding under the Loans as set forth in Section 2.15(b).
          (d) Issuance of Debt. If Holdings or any of its Subsidiaries shall,
incur or permit the incurrence of any Indebtedness (including pursuant to debt
securities which are convertible into, or exchangeable or exercisable for, any
Capital Stock or Equity Rights) (other than Excluded Debt Incurrences) (each, a
“Debt Incurrence”), 100% of the Net Debt/Equity Proceeds thereof shall be
applied immediately after receipt thereof to prepay the Obligations outstanding
under the Loans as set forth in Section 2.15(b).
          (e) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
ending on or about December 31, 2006), Borrower shall, no later than ninety days
after the end of such Fiscal Year, prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to (i) 75% of such Consolidated
Excess Cash Flow minus (ii) voluntary repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans or Swing Line Loans); provided, for any
Fiscal Year in which the Total Leverage Ratio (determined by reference to the
Compliance Certificate delivered pursuant to Section 5.1(c) calculating the
Total Leverage Ratio as of the last day of such Fiscal Year) shall be 4.00:1.00
or less, Borrower shall only be required to make the prepayments otherwise
required hereby in an amount equal to 50% of such Consolidated Excess Cash Flow;
provided further that for the Fiscal Year ending on or about December 31, 2006,
Consolidated Excess Cash Flow shall be determined on a pro forma basis from the
Second Closing Date through and including the end of such Fiscal Year.
          (f) Revolving Loans Advanced on the Second Closing Date. If Borrower
shall incur any Indebtedness on or prior to the Second Closing Date consisting
of Revolving Loans, Borrower shall prepay the entire amount of such Revolving
Loans within two (2) Business Days

-54-



--------------------------------------------------------------------------------



 




following the Second Closing Date, which shall be applied immediately after
receipt thereof to prepay the obligations then-outstanding under the Revolving
Loans pursuant to Section 2.15(b) in an amount equal to the lesser amount of
such outstanding amount and the Laserscope Cash.
          (g) Revolving Loans and Swing Loans. Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
          (h) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(e), Borrower shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow, as the case may be. In
the event that Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Borrower shall
promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
     2.15. Application of Prepayments/Reductions.
          (a) Application of Voluntary Prepayments by Type of Loans. Prior to
the occurrence and continuance of an Event of Default, any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment. If either (i) Borrower fails to specify the
Loans to which any such prepayment shall be applied, or (ii) an Event of Default
shall have occurred and be continuing at the time of such prepayment, such
prepayment of the Loans pursuant to Section 2.13(a) shall be applied first to
repay outstanding Swing Line Loans to the full extent thereof, and second, to
repay outstanding Revolving Loans and Term Loans on a pro rata basis, and
further with respect to the Term Loans, on a pro rata basis to reduce the
scheduled remaining Installments of principal of the Term Loans.
          (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:
          first, to prepay Term Loans; and further applied on a pro rata basis
to the remaining scheduled Installments of principal of the Term Loans;
          second, to prepay the Swing Line Loans to the full extent thereof;
          third, to prepay the Revolving Loans to the full extent thereof;
          fourth, to prepay outstanding reimbursement obligations with respect
to Letters of Credit and to further permanently reduce the Revolving Loan
Commitments by the amount of such prepayment;

-55-



--------------------------------------------------------------------------------



 



          fifth, to cash collateralize Letters of Credit and to further
permanently reduce the Revolving Loan Commitments by the amount of such cash
collateralization; and
          sixth, to further permanently reduce the Revolving Commitments to the
full extent thereof; provided that in the case of clauses fourth through and
including sixth of Section 2.15(b), the Revolving Commitments shall be
permanently reduced only if and to the extent that both (y) such prepayment
arises as a result of an Asset Sale under this Section 2.14 and (z) there has
been a notice in writing by the Administrative Agent to the Borrower that the
Required Lenders have determined (after the Administrative Agent having received
at least five (5) Business Day’s prior written notice of such Asset Sale from
the Borrower) that the Collateral securing the Obligations after giving effect
to the most recent or then contemplated Asset Sale is insufficient to adequately
collateralize such Obligations (taking into account any remaining undrawn
Commitments and any commitment increases which might result as a result of
Section 2.2(b)) (it being understood that the Lenders shall, if requested by the
Borrower, consider in good faith whether the Collateral securing the Obligations
after giving effect to the most recent or then contemplated Asset Sale is
sufficient to adequately collateralize such Obligations (taking into account any
remaining undrawn Commitments and any commitment increases which might result as
a result of Section 2.2(b))).
          (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.18(c).
     2.16. General Provisions Regarding Payments.
          (a) All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes

-56-



--------------------------------------------------------------------------------



 




Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar Rate Loans,
Administrative Agent shall give effect thereto in apportioning payments received
thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period”, whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the Revolving Commitment fees hereunder.
          (f) Borrower hereby authorizes Administrative Agent to charge
Borrower’s accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).
          (g) Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents and/or Lenders
hereunder in respect of any of the Obligations, shall be applied in accordance
with the application arrangements described in Section 7.2 of the Pledge and
Security Agreement.
     2.17. Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to

-57-



--------------------------------------------------------------------------------



 



purchase participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Lenders so
that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders
in proportion to the Aggregate Amounts Due to them; provided, if all or part of
such proportionately greater payment received by such purchasing Lender is
thereafter recovered from such Lender upon the bankruptcy or reorganization of
Borrower or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by Borrower to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder.
     2.18. Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower or at Borrower’s option be deemed to be converted to a Funding Notice
for a Base Rate Loan.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a

-58-



--------------------------------------------------------------------------------



 




Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

-59-



--------------------------------------------------------------------------------



 



     2.19. Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.19(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Initial Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding

-60-



--------------------------------------------------------------------------------



 




capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
     2.20. Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) Borrower shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment (taking into account taxes with respect to sums payable pursuant to
this Section), Administrative Agent or such Lender, as the case may be, receives
on the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be

-61-



--------------------------------------------------------------------------------



 




required to be paid to any Lender under clause (iii) above except to the extent
that any change after the date hereof (in the case of each Lender listed on the
signature pages hereof on the Initial Closing Date) or after the effective date
of the Assignment Agreement pursuant to which such Lender became a Lender (in
the case of each other Lender) in any such requirement for a deduction,
withholding or payment as is mentioned therein shall result in an increase in
the rate of such deduction, withholding or payment from that in effect at the
date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Initial Closing Date (in the case of each Lender listed on the
signature pages hereof on the Initial Closing Date) or on or prior to the date
of the Assignment Agreement pursuant to which it becomes a Lender (in the case
of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver either Internal Revenue Service Form
W-8BEN or W-8ECI pursuant to clause (i) above, a Certificate Regarding Non-Bank
Status together with two original copies of Internal Revenue Service Form W-8BEN
(or any successor form), properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Borrower two new original copies of Internal Revenue Service
Form W-8BEN or W-8ECI, or a Certificate Regarding Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
as the case may be, properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Borrower shall not be required to pay any additional amount to
any Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in the
second sentence of this Section 2.20(c), or (2) to notify Administrative Agent
and Borrower of its inability to deliver any such forms, certificates or other
evidence, as the case

-62-



--------------------------------------------------------------------------------



 




may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Initial Closing Date or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of Section 2.20(c) shall relieve
Borrower of its obligation to pay any additional amounts pursuant this
Section 2.20 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
          (d) Tax Benefit. If any Lender, Issuing Bank or any Agent determines
in its sole discretion that it has received a refund of, reduction of, or the
benefit of a credit against its tax or otherwise recovers an amount in
connection with any payment by Borrower pursuant to this Section 2.20 (a “Tax
Benefit”), such Person shall reimburse Borrower for the amount determined by
such Person to be the Tax Benefit (but only to the extent of indemnity payments
made, or additional amounts paid, by any Credit Party under this Section 2.20
with respect to the Taxes giving rise to such Tax Benefit), after reduction for
any out-of-pocket expenses and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such Tax Benefit), obtained
by such Person as a consequence of such Tax Benefit; provided, however, that the
Credit Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Credit Party (plus any penalties
(to the extent not imposed as a result of the any Agent’s, Issuing Bank’s or
Lender’s, as the case may be, gross negligence or willful misconduct), interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender within a reasonable time (which shall not to
exceed 20 days) after receipt of written notice that any Agent or such Lender is
required to repay such Tax Benefit to such Governmental Authority.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to any Credit Party the payment of which would place
such Lender in a less favorable net after-tax position than such Lender would
have been in if the additional amounts or indemnification payments giving rise
to such Tax Benefit had never been paid.
     2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender;

-63-



--------------------------------------------------------------------------------



 



provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.21 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.
     2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.
     2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have

-64-



--------------------------------------------------------------------------------



 



caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Borrower’s request for
such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender,
(ii) the Default Period for such Defaulting Lender shall remain in effect, and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a prepayment and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender;
provided, Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, Borrower shall have caused each outstanding Letter of Credit issued
thereby to be cancelled. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.
SECTION 3. CONDITIONS PRECEDENT
     3.1. Initial Closing Date. The effectiveness of this Agreement and the
funding of the Revolving Loans, and the Term Loans (but only to the extent that
the 90% Closing Condition has been satisfied), on the Initial Closing Date shall
be subject, in addition to the terms and conditions set forth in Sections 2.1
and 2.2, to the satisfaction, or waiver in accordance with Section 10.5, of each
of the following conditions:
          (a) Credit Documents. To the extent any Credit Document is not
otherwise specifically identified below, the Administrative Agent shall have
received sufficient copies of each Credit Document originally executed and
delivered by each applicable Credit Party.

-65-



--------------------------------------------------------------------------------



 



          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Initial Closing Date or a recent date prior thereto; (ii) signature
and incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents and the Related Agreements to which it is a party or by which it or
its assets may be bound as of the Initial Closing Date, certified as of the
Initial Closing Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment; (iv) a good standing
certificate from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Initial Closing Date; and
(v) such other documents related to the foregoing as Administrative Agent may
reasonably request.
          (c) Representations and Warranties. The representations and warranties
of the Credit Parties, Laserscope and each of their respective Subsidiaries
under the Credit Documents and the Related Agreements shall be true and correct
and no Default or Event of Default under the Credit Documents shall have
occurred and be continuing and no default or event of default under the Related
Agreements shall have occurred and be continuing (it being understood that the
representations and warranties contained in Section 4 hereof shall, for purposes
of this Section 3.1(c), be deemed to be being made after giving effect to the
consummation of the Acquisition).
          (d) Satisfactory Acquisition Documentation and Structure. The
structure utilized to consummate the Acquisition, the terms thereof (including
the terms and conditions of the Tender Offer and the Acquisition Documents), the
costs and expenses incurred in connection therewith, the pro forma
capitalization of the Holdings and its Subsidiaries after giving effect to the
Acquisition, the Tender Offer and the definitive documentation relating thereto
shall be in form and substance reasonably satisfactory to the Administrative
Agent; it being understood that the structure and terms of (i) the Acquisition
(as reflected in the Acquisition Agreement as in effect on June 3, 2006),
(ii) the Tender Offer (as of June 30, 2006) including an extension of the Tender
Offer under Section 1.1(d) of the Acquisition Agreement and modification of the
Tender Offer to the Minimum Condition (as defined in Section 1.1(e) of the
Acquisition Agreement) and (iii) the pro forma capitalization of the Holdings
and its Subsidiaries after giving effect to the Acquisition, the Tender Offer
and the definitive documentation relating thereto (as previously disclosed in
writing to the Administrative Agent) are reasonably satisfactory.
          (e) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons
including shareholders, in each case that are necessary or advisable in
connection with the transactions contemplated by the Credit Documents and the
Related Agreements and each of the foregoing shall be in full force and effect
and in form and substance reasonably satisfactory to Administrative Agent and
Syndication Agent. All applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit

-66-



--------------------------------------------------------------------------------



 




Documents or the Related Agreements, and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
          (f) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from
Borrower and each applicable Guarantor:
          (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.1(f) (each, a “Mortgaged
Property’’);
          (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;
          (iii) in the case of each Leasehold Property that is a Mortgaged
Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;
          (iv) (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Mortgaged Property (each,
a “Title Policy”), in amounts not less than the fair market value of each
Mortgaged Property, together with a title report issued by a title company with
respect thereto, dated not more than thirty days prior to the Initial Closing
Date and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Mortgaged Property
in the appropriate real estate records;
          (v) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors, in form and substance reasonably satisfactory to
Collateral Agent; and
          (vi) ALTA surveys of all Mortgaged Properties which are not Leasehold
Properties, certified to Collateral Agent and dated not more than thirty days
prior to the Initial Closing Date.

-67-



--------------------------------------------------------------------------------



 



          (g) Environmental Reports. Phase I Environmental Site Assessment
Reports, consistent with American Society of Testing and Materials
(ASTM) standards and applicable state requirements, on any fee-owned Real Estate
Asset or any Real Estate Asset that is a Leasehold Property, prepared by
environmental engineers satisfactory to Administrative Agent, all in form and
substance satisfactory to Administrative Agent, and the Administrative Agent
shall have further received such environmental review and audit reports,
including Phase II reports and compliance audits, with respect to any fee-owned
Real Estate Asset or any Real Estate Asset that is a Leasehold Property or
operations of any Credit Party as the Administrative Agent shall have requested,
and the Administrative Agent shall be satisfied, with the contents of all such
environmental reports; the Administrative Agent shall have received letters
executed by the environmental firms preparing such environmental reports, in
form and substance satisfactory to the Administrative Agent, authorizing the
Administrative Agent and Lenders to rely on such reports.
          (h) The Administrative Agent (or its counsel) shall have received the
following:
          (i) a duly executed counterpart of this Agreement signed by or on
behalf of each party hereto (which may include telecopy transmission of a signed
signature page of this Agreement);
          (ii) duly executed Revolving Credit and Term Notes payable to each
Lender requesting the same and the Swingline Note payable to the Swingline
Lender;
          (iii) a certificate of the Secretary or Assistant Secretary of each
Credit Party, attaching and certifying copies of its charter documents, bylaws
and of the resolutions of its boards of directors, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the
Credit Documents to which it is a party and certifying the name, title and true
signature of each officer of such Credit Party executing the Credit Documents to
which it is a party;
          (iv) a duly executed Pledge and Security Agreement, together with
(A) UCC financing statements and other applicable documents under the laws of
the jurisdictions with respect to the perfection of the Liens granted under the
Pledge and Security Agreement, as requested by the Administrative Agent in order
to perfect such Liens, duly executed by the Credit Parties, (B) copies of
favorable UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Credit
Parties requested by the Lenders or any Agent, indicating that there are no
prior Liens on any of the Collateral other than Permitted Liens, (C) duly
executed waivers of warehousemen and/or bailees with respect to all Inventory
(as defined in the Pledge and Security Agreement) of any Credit Party located
locations not owned or leased by a Credit Party, (D) duly executed copyright
security agreements, patent security agreements and trademark security
agreements, if applicable and, (F) a Landlord Waiver and Consent Agreement
executed by the landlord of any Leasehold Property and by the applicable Credit
Party, together with a copy of all leases of any Real Estate Asset (certified by
an Authorized Officer of the Borrower) to which any Credit Party is a party;

-68-



--------------------------------------------------------------------------------



 



          (v) duly executed control account agreements with each bank or other
financial institution that maintains Deposit Accounts and blocked accounts and
each securities intermediary that maintains investment accounts, on behalf of
any Credit Party on the Initial Closing Date;
          (vi) duly executed collateral assignment of the rights of the Credit
Parties under the Acquisition Agreement;
          (vii) (A) original notes (including intercompany notes) payable to the
order of any of the Credit Parties, and (B) note endorsements, allonges or other
appropriate instruments of transfer executed in blank; and
          (viii) (A) original stock certificates evidencing the issued and
outstanding shares of capital stock pledged to the Collateral Agent to the
Pledge and Security Agreement, and (B) stock powers or other appropriate
instruments of transfer executed in blank.
          (i) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, Collateral Agent
shall have received:
          (i) evidence satisfactory to Collateral Agent of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents (including, without limitation, their
obligations to execute and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
          (ii) a completed Collateral Questionnaire dated the Initial Closing
Date and duly executed by an Authorized Officer of each Credit Party, together
with all attachments contemplated thereby, including (A) the results of a recent
search, by a Person satisfactory to Collateral Agent, of all effective UCC
financing statements (or equivalent filings) made with respect to any personal
or mixed property of any Credit Party in the jurisdictions specified in the
Collateral Questionnaire, together with copies of all such filings disclosed by
such search, and (B) UCC termination statements (or similar documents) duly
executed by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);
          (iii) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent; and

-69-



--------------------------------------------------------------------------------



 



          (iv) evidence that each Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument reasonably required by
Collateral Agent.
          (j) Financial Statements; Projections. Lenders shall have received
from Borrower (i) the Historical Financial Statements, (ii) pro forma
consolidating balance sheet and income statement of each of Holdings and its
Subsidiaries and Laserscope and its Subsidiaries, in each case as of the Fiscal
Quarter ended March 31, 2006, (iii) pro forma consolidated balance sheets of
Holdings and its Subsidiaries as at the Initial Closing Date, and reflecting the
consummation of the Acquisition, the issuance of the Senior Subordinated Notes,
the related financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Initial Closing Date, which pro forma
financial statements shall be in form and substance satisfactory to
Administrative Agent, and (iv) the Projections. The Administrative Agent shall
have received for each of Holdings and its Subsidiaries and Laserscope and its
Subsidiaries monthly financial statements for each fiscal month after the most
recent fiscal period for which financial statements were received by the
Administrative Agent and ended at least thirty (30) days before the Initial
Closing Date. All such financial statements shall be satisfactory in form and
substance to the Administrative Agent.
          (k) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Oppenheimer Wolff & Donnelly, LLP, counsel for
Credit Parties, with respect to Minnesota, New York and Delaware law and
satisfaction of the Tender Offer conditions in the form of Exhibit D-1,
(ii) Preston, Gates & Ellis LLP, California counsel for the Credit Parties with
respect to California law in the form of Exhibit D-2, (iii) Ryley, Carlock &
Applewhite, P.A., Arizona counsel for the Credit Parties with respect to Arizona
law in the form of Exhibit D-3 (unless the 90% Closing Condition is not met on
the Initial Closing Date in which case such opinion shall be delivered on the
Second Closing Date), in each case such opinion shall be dated as of the Initial
Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).
          (l) Solvency. The Administrative Agent shall have received a Solvency
Certificate from the chief financial officer of Holdings and Borrower in form
and substance satisfactory to the Administrative Agent, supporting the
conclusions that after giving effect to the transactions contemplated by the
Credit Documents and the Related Agreements, Holdings and each of its
Subsidiaries are Solvent.
          (m) Tender Offer Documents. The Administrative Agent shall have
received a copy of each of the agreements, announcements, certificates and other
documents, certified as being true, complete and correct by an Authorized
Officer of Borrower and Holdings, executed and/or delivered in connection with
the Tender Offer.
          (n) Officer’s Certificate. Borrower shall have delivered to
Administrative Agent and Syndication Agent an originally executed Officer’s
Certificate, together with all attachments thereto.

-70-



--------------------------------------------------------------------------------



 



          (o) Required Regulatory Documentation. The Administrative Agent shall
have received (i) all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including all information required to be
delivered in connection with Section 4.25, and (ii) all documentation and other
information required by the Administrative Agent to be delivered in connection
with compliance with regulation U of the Board of Governors, including without
limitation the delivery of a fully executed Statement of Purpose of an Extension
of Credit Secured by Margin Stock by a Person Subject to Registration Under
Regulation U (Federal Reserve Form G-3).
          (p) Consummation of the Acquisition.
          (i) (1) All conditions to the consummation of the transactions
contemplated by the Acquisition Agreement (including, without limitation, the
Offer Conditions) shall have been satisfied or the fulfillment of any such
conditions shall have been waived with the consent of Administrative Agent,
(2) either the 90% Closing Condition or the Revised Minimum Condition has been
met, (3) the aggregate cash consideration payable to the shareholders (including
the holders of options, warrants, convertible instruments and other share
equivalents) of Laserscope in connection with the Acquisition shall not exceed
$720,000,000 and (4) if the 90% Closing Condition has not been met and the
Revised Minimum Condition has been met, the Administrative Agent shall have been
delivered binding voting agreements or shareholders agreements which ensure, to
the Required Lenders’ sole satisfaction, that the merger of Merger Sub with and
into Laserscope will be approved by the holders of more than 50% of the Capital
Stock of Laserscope entitled under applicable law and the constituent documents
(including, if applicable, Merger Sub after the acquisition of shares by it
under the Tender Offer) to approve such merger; and
          (ii) Administrative Agent shall have received a fully executed copy of
each Acquisition Document and any documents executed in connection therewith,
(certified by an Authorized Officer as being true, correct and complete copies)
together with copies of each of the opinions of counsel delivered to the parties
under the Acquisition Documents, accompanied by a letter from each such counsel
authorizing the Administrative Agent and Lenders to rely upon such opinion to
the same extent as though it were addressed to the Administrative Agent and
Lenders. Each Acquisition Document shall be in full force and effect. No
provision of the Acquisition Agreement shall have been modified or waived in any
respect determined by Administrative Agent to be material, in each case without
the consent of Administrative Agent.
          (q) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that singly or in the aggregate, materially impairs the
Acquisition, or any of the other transactions contemplated by the Credit
Documents or the Related Agreements, or that could reasonably be expected to
have a Closing Date Material Adverse Effect.

-71-



--------------------------------------------------------------------------------



 



          (r) Organizational and Capital Structure. The organizational structure
and capital structure of Holdings and its Subsidiaries, both before and after
giving effect to the Acquisition, shall be as set forth on Schedule 4.1(r), in
form and substance satisfactory to Administrative Agent.
          (s) Issuance of Subordinated Indebtedness.
          (i) The aggregate amount of the Senior Subordinated Notes issued by
Borrower shall not be less than $373,750,000 and the net proceeds from the
issuance thereof retained by Holdings and contributed by Holdings to the
Borrower and by the Borrower to Merger Sub shall be no less than $362,537,500.
          (ii) Administrative Agent shall have received a certified fully
executed copy of each Subordinated Debt Document and any documents executed in
connection therewith. Each Subordinated Debt Document shall be in full force and
effect, and no provision thereof shall have been modified or waived in any
respect determined by Administrative Agent to be material, in each case without
the consent of Administrative Agent.
          (t) Existing Indebtedness. On the Initial Closing Date, Holdings and
its Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of Holdings and its Subsidiaries thereunder being repaid on the
Initial Closing Date, and (iv) made arrangements satisfactory to Administrative
Agent with respect to the cancellation of any letters of credit outstanding
thereunder.
          (u) Evidence of Insurance. Collateral Agent shall have received
certificates from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to Section 5.5 is in
full force and effect, together with endorsements naming the Collateral Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.5.
          (v) Fees and Expenses. If the 90% Closing Condition has been met,
Borrower shall have paid to Syndication Agent, Administrative Agent and
Documentation Agent, the fees and expenses payable on the Initial Closing Date,
including, without limitation those fees required to be paid on or prior to the
Initial Closing Date under the Fee Letter (including the entirety of any
commitment, facility and underwriting fees whether or not expressly required
under the Fee Letter); the fees referred to in Section 2.11 and Section 10.2 and
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Credit
Document and under any other agreement with any Agent. If the 90% Closing
Condition has not been met, the foregoing fees and expenses shall be paid to the
Syndication Agent, Administrative Agent and Documentation Agent herein on or
prior to the Second Closing Date. Notwithstanding the deferral of payment set
forth above, all fees and expenses shall be deemed earned and due and payable as
of the Initial Closing Date, regardless of the deferral of payment thereof to
the Second Closing Date.

-72-



--------------------------------------------------------------------------------



 



          (w) Maximum Senior Debt Leverage Ratio. The pro forma financial
statements delivered pursuant to Section 3.1(j) shall demonstrate in form and
substance reasonably satisfactory to Administrative Agent that on the Initial
Closing Date and immediately after giving effect to the transactions
contemplated by the Related Agreements and any Credit Extensions to be made on
the Initial Closing Date and on the Second Closing Date, the ratio of
(i) Consolidated Senior Debt to (ii) pro forma Consolidated Adjusted EBITDA for
the twelve-month period ending March 31, 2006 shall not be greater than 3.20 to
1.00.
          (x) Maximum Total Debt Leverage Ratio. The pro forma financial
statements delivered pursuant to Section 3.1(j) shall demonstrate in form and
substance reasonably satisfactory to Administrative Agent that on the Initial
Closing Date and immediately after giving effect to the transactions
contemplated by the Related Agreements and any Credit Extensions to be made on
the Initial Closing Date and on the Second Closing Date, the ratio of
(i) Consolidated Total Indebtedness as of the Initial Closing Date to (ii) pro
forma Consolidated Adjusted EBITDA for the twelve-month period ending March 31,
2006 shall not be greater than 6.40 to 1.00.
          (y) No Material Adverse Change. Since March 31, 2006, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Closing Date Material Adverse Effect.
          (z) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.
          (aa) No Adverse Proceedings. There shall be no litigation or
proceeding pending against any Credit Party (including any injunctive,
declaratory or other equitable actions), that if adversely determined could
reasonably be expected to prevent or prohibit the effectiveness of the Merger.
          (bb) Retained Term Loan Proceeds. To the extent that the Term Loan is
funded on the Initial Closing Date, the Retained Term Loan Proceeds shall be
deposited in the Retained Term Loan Proceeds Deposit Account.
Notwithstanding the foregoing, subsections (a), (b), (f), (g), (h), (i), (k),
(o), (t) and (u) of this Section 3.1 shall not apply in respect of Laserscope
and its Subsidiaries, if the Initial Closing Date is occurring on the basis of
the Revised Minimum Condition.
     3.2. Second Closing Date.
          (a) To the extent that the 90% Closing Condition was not satisfied on
or prior to the Initial Closing Date and the Lenders have not previously funded
the Term Loans hereunder, the obligation of each Lender to make the Term Loans
on the Second Closing Date is subject, in addition to the terms and conditions
set forth in Sections 2.1 and 2.2, to satisfaction, or waiver in accordance with
Section 10.5, of each of the following conditions:

-73-



--------------------------------------------------------------------------------



 



          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice;
          (ii) the Merger shall have become or been declared wholly
unconditional in all respects on or prior to December 31, 2006 and 100% of the
Capital Stock of Laserscope (including any Capital Stock issuable under
warrants, options, convertible instruments or other share equivalents), not
theretofore acquired by Merger Sub on the Initial Closing Date, shall have been
or shall contemporaneously be purchased and shall have been or shall be paid for
contemporaneously with the making of such Loans;
          (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct on
and as of that Credit Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date;
          (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;
          (v) as of such Credit Date, since March 31, 2006, there shall have
been no change which has had or could reasonably be expected to have a Closing
Date Material Adverse Effect;
          (vi) the Chief Financial Officer of Borrower shall have delivered an
Officer’s Certificate representing and warranting and otherwise demonstrating to
the satisfaction of Agent that, as of such Credit Date, Borrower expects, after
giving effect to the proposed borrowing and based upon good faith determinations
and Projections consistent with the Financial Plan, to be in compliance with all
operating and financial covenants set forth in this Agreement as of the last day
of the current Fiscal Quarter;
          (vii) immediately prior to giving effect to the Merger, the aggregate
Cash and Cash Equivalents of Laserscope and its Subsidiaries will not be less
than the Laserscope Cash, plus the sum of (a) the cash component of the exercise
price payable Merger Sub in respect of the Top-Up Stock Option, if any, and
(b) any obligations outstanding under the Existing Laserscope Credit Agreement,
less checks in transit, if any;
          (viii) (1) all conditions to the consummation of the transactions
contemplated by the Acquisition Agreement (including, without limitation, the
Offer Conditions) shall have been satisfied or the fulfillment of any such
conditions shall have been waived with the consent of Administrative Agent and
(2) the aggregate cash consideration payable to the shareholders (including the
holders of options, warrants, convertible instruments and other share
equivalents) of Laserscope in connection with the Acquisition shall not exceed
$720,000,000;

-74-



--------------------------------------------------------------------------------



 



          (ix) (i) there shall be no Indebtedness or any other obligations
outstanding under the Existing Laserscope Credit Agreement, (ii) any commitments
to lend or make other extensions of credit thereunder shall have been, or
contemporaneous therewith shall be, terminated, (iii) there shall have been, or
contemporaneously therewith shall be, delivered to Administrative Agent all
documents or instruments necessary to release all Liens securing Indebtedness or
other obligations of Laserscope and its Subsidiaries thereunder (including the
delivery of a payoff, termination, release or other similar letter), and
(iv) Holdings and its Subsidiaries shall have made arrangements satisfactory to
Administrative Agent with respect to the cancellation of any letters of credit
outstanding thereunder;
          (x) Borrower shall have paid to Syndication Agent, Administrative
Agent and Documentation Agent, the fees and expenses payable, including, without
limitation those fees required to be paid under the Fee Letter (including the
entirety of any commitment, facility and underwriting fees whether or not
expressly required under the Fee Letter); the fees referred to in Section 2.11
and Section 10.2 and reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Credit Document and under any other agreement with
any Agent;
          (xi) Lenders and their respective counsel shall have received
originally executed copies of the favorable written opinions of (i) Oppenheimer
Wolff & Donnelly, LLP, counsel for Credit Parties with respect to Delaware, New
York and Minnesota law, (ii) Preston, Gates & Ellis LLP, California counsel for
the Credit Parties with respect to California law, including the effectiveness
of the Merger, and (iii) Ryley, Carolock & Applewhite, P.A., Arizona counsel for
the Credit Parties with respect to Arizona law (but only to the extent the 90%
Closing Condition is not met on the Initial Closing Date), in each case such
opinion shall be dated as of the Second Closing Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent and Syndication Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders); and
          (xii) as of such Credit Date, there shall be no litigation or
proceeding pending against any Credit Party (including any injunctive,
declaratory or other equitable actions), that if adversely determined could
reasonably be expected to prevent or prohibit the effectiveness of the Merger.
     3.3. Conditions to All Other Credit Extensions.
          (a) The obligation of each Lender to make any Loan (other than the
Loans on the Initial Closing Date and the Second Closing Date) or Issuing Bank
to issue any Letter of Credit is subject to satisfaction of the following
conditions:
          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;

-75-



--------------------------------------------------------------------------------



 



          (ii) Both before and after giving effect to the Credit Extensions
requested on such Credit Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;
          (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct on
and as of that Credit Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date;
          (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;
          (v) in the case of each Credit Date occurring after the Second Closing
Date, as of such Credit Date, since March 31, 2006, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;
          (vi) the Chief Financial Officer of Borrower shall have delivered an
Officer’s Certificate representing and warranting and otherwise demonstrating to
the satisfaction of Agent that, as of such Credit Date, Borrower expects, after
giving effect to the proposed borrowing and based upon good faith determinations
and projections consistent with the Financial Plan, to be in compliance with all
operating and financial covenants set forth in this Agreement as of the last day
of the current Fiscal Quarter;
          (vii) to the extent the Credit Extension is to be used for a Permitted
Acquisition, evidence satisfactory to the Administrative Agent that the
conditions to such Permitted Acquisition have been satisfied;
          (viii) unless the Collateral Agent shall have obtained a perfected
security interest in an to all Deposit Accounts of the Holdings and its
Subsidiaries, after giving effect to such Credit Extension the aggregate Cash
and Cash Equivalents of Holdings and its Subsidiaries will not exceed
$5,000,000; and
          (ix) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit.
     Any Agent or Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or Requisite Lender such request is warranted under the circumstances.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give

-76-



--------------------------------------------------------------------------------



 




Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce each Agent, Lenders and Issuing Bank to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, Lenders and Issuing Bank, on the
date hereof, on the Initial Closing Date, on the Second Closing Date and on each
other Credit Date, that the following statements are true and correct (it being
understood and agreed that (i) the representations and warranties made on the
Initial Closing Date and on the Second Closing Date are deemed to be made
concurrently with the consummation of the Acquisition and the other transactions
contemplated by the Credit Documents and the Related Agreements, whether or not
the same shall have been consummated (with the effect that for purposes of this
Section 4 the terms “Credit Party” and “Subsidiaries” shall be deemed to include
Laserscope and its Subsidiaries) and (ii) any representation and warranty which
is qualified by reference to “Material Adverse Effect” shall, for each Credit
Date after the Second Closing Date be a reference to such term without regard to
clauses (b) and (c) of the proviso to the definition thereof):
     4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.
     4.2. Capital Stock and Ownership. The Capital Stock of each of Borrower and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof
and as of the Initial Closing Date and as of the Second Closing Date, there is
no existing option, warrant, call, right, commitment or other agreement to which
Borrower or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Borrower or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Borrower or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Borrower or any of its Subsidiaries. Schedule 4.2(a) correctly sets forth the
ownership interest of Borrower and each of

-77-



--------------------------------------------------------------------------------



 



its Subsidiaries in their respective Subsidiaries as of the Initial Closing Date
and Schedule 4.2(b) correctly sets forth the ownership interest of Borrower and
each of its Subsidiaries in their respective Subsidiaries as of the Second
Closing Date. Holdings owns no assets other than the Capital Stock of the
Borrower and Holdings owns 100% of the Capital Stock of the Borrower.
     4.3. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4. No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries, except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners of Holdings or any
approval or consent of any Person under any Contractual Obligation of Holdings
or any of its Subsidiaries, except for such approvals or consents that will be
obtained on or before the Initial Closing Date (to the extent required to be so
obtained by such date), and disclosed in writing to Lenders and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect.
     4.5. Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except as otherwise set
forth on Schedule 4.5 hereto, and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Collateral Agent for
filing and/or recordation, as of the Initial Closing Date.
     4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     4.7. Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and

-78-



--------------------------------------------------------------------------------



 



the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. Neither Holdings nor any of its Subsidiaries
has any contingent liability or liability for taxes, long-term lease or unusual
forward or long-term commitment that is not reflected in the Historical
Financial Statements or the notes thereto and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Holdings and any of its Subsidiaries
taken as a whole.
     4.8. Projections. The financial projections of Holdings and its
Subsidiaries for the period of Fiscal Year 2006 through and including Fiscal
Year 2013 (the “Projections”) are based on good faith estimates and assumptions
made by the management of Holdings; provided, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, as of the Initial Closing Date and as of the Second
Closing Date, management of Holdings believed that the Projections were
reasonable and attainable.
     4.9. No Material Adverse Change. Since March 31, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, (i) in the case of Credit Dates on or before the
Second Closing Date, a Closing Date Material Adverse Effect and (ii) in the case
of all other Credit Dates, a Material Adverse Effect.
     4.10. No Restricted Payments. Since March 31, 2006, other than as provided
for in the Indenture (as in effect on June 27, 2006), neither Holdings nor any
of its Subsidiaries has directly or indirectly declared, ordered, paid or made,
or set apart any sum or property for, any Restricted Payment or agreed to do so
except as would be permitted pursuant to Section 6.5.
     4.11. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed or valid extensions have been taken,
and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Borrower knows of no proposed tax assessment against Holdings or any of its
Subsidiaries which is not being actively contested by Holdings or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

-79-



--------------------------------------------------------------------------------



 



     4.13. Properties.
          (a) Title. Each of Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
          (b) Real Estate. As of the Initial Closing Date, Schedule 4.13
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed on Schedule 4.13 in response to clause (ii) of the immediately preceding
sentence is in full force and effect and Borrower does not have knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.
     4.14. Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Holdings’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Holdings or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Holdings
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Real
Property, and none of Holdings’ or any of its Subsidiaries’ operations involves
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Parts 260-270 or any state equivalent, except
for Permissible Substances (as defined in the Environmental Indemnity
Agreement), which are generated, transported, treated, stored and disposed of in
compliance with Environmental Laws. Compliance with all requirements pursuant to
or under Environmental Laws could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. No event or
condition has occurred or is occurring with respect to Holdings or any of its
Subsidiaries relating to any Environmental Law,

-80-



--------------------------------------------------------------------------------



 



any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.
     4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Initial Closing
Date and on the Second Closing Date, and except as described thereon, all such
Material Contracts are in full force and effect and no defaults currently exist
thereunder.
     4.17. Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
     4.18. Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.
     4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any of
its Subsidiaries or to the best knowledge of Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Holdings or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and (c) to the best knowledge of Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the best knowledge of Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

-81-



--------------------------------------------------------------------------------



 



     4.20. Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are substantially in compliance with all
applicable provisions and requirements of ERISA, the Internal Revenue Code, the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the Health
Insurance Portability and Accountability Act of 1996 (“HIPPA”), and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan according to their terms, including filing or furnishing
to the IRS, DOL or other Governmental Authority, or to participants or
beneficiaries of each Employee Benefit Plan, any reports, returns, notices and
other documentation required to be filed or furnished. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified, taking into
account the changes in qualification requirements under Section 401(a) of the
Internal Revenue Code made by the Uruguay Round Agreements Act, the Small
Business Job Protection Act of 1996, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal
Revenue Service Restructuring and Reform Act of 1998, and the Community Renewal
Tax Relief Act of 2000 (and each Employee Benefit Plan has been timely amended
to reflect changes in the qualification requirements under section 401(a) of the
Code made by the Economic Growth and Tax Relief Reconciliation Act of 2001 and
any applicable IRS guidance issued thereunder) and nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status. No liability, penalty or tax
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Employee Benefit Plan or any trust established under Title IV of
ERISA has been or is expected to be incurred by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates. No ERISA Event has occurred or is
reasonably expected to occur. Except as set forth on Schedule 4.20 or to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
does not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Holdings, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Holdings, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.
     4.21. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated under the
Credit Documents or Related Agreements, other than those fees disclosed to the
Administrative Agent in writing.

-82-



--------------------------------------------------------------------------------



 



     4.22. Solvency. Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.23. Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including,
without limitation, (x) the rules and regulations of the Securities and Exchange
Commission, the Department of Health and Human Services, the Food and Drug
Administration and the Department of Justice, which apply to the conduct of its
business compliance, (y) all applicable Environmental Laws with respect to any
Real Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries, and (z) any State of
Federal Care Program and Health Care Law), except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. All billing practices of Holdings and its
Subsidiaries, and of any agent acting on behalf of or for the benefit of
Holdings or any of its Subsidiaries, have been and are in compliance in all
material respects with all applicable laws and regulations of all State or
Federal Health Care Programs. Without limiting the generality of the foregoing
statement, none of Holdings or any of its Subsidiaries has billed or received
payment or reimbursement for, or advised its clients to bill or receive
reimbursement for, amounts in excess of those allowed by law. Neither the
Holdings nor and of its Subsidiaries, nor any shareholder, director, officer or
employee thereof, or any agent acting on their behalf or for their benefit, has
directly or indirectly offered or paid any remuneration, in cash or in kind,
directly or indirectly, overtly or covertly, in return for (i) referring an
individual to a health care provider for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part under a State or Federal Health Care Program, or (ii) purchasing, leasing,
ordering, or arranging for or recommending purchasing, leasing, or ordering any
good, facility, service, or item for which payment may be made in whole or in
part under a State or Federal Health Care Program. Neither Holdings nor any of
its Subsidiaries, nor any shareholder, director, officer or employee thereof, or
any agent acting on their behalf or for their benefit, has been excluded from
participating in any State or Federal Health Care Program, and (2) none of the
officers, directors, agents or managing employees (as such term is defined in 42
U.S.C. §1320a-5(b)) of Holdings or any of its Subsidiaries has been excluded
from any State or Federal Health Care Program or been subject to sanction or
been convicted of a crime in connection with any State or Federal Health Care
Program or under any Health Care Law, nor has any such action been proposed or
threatened, nor, to the best knowledge of each of Holdings and its Subsidiaries,
is there a basis for any such action.
     4.24. Permits. Each of Holdings and its Subsidiaries holds all governmental
and third-party permits which are necessary for it to own its property and to
lawfully conduct its business and operations in the manner in which they
currently are, and historically have been, conducted. All such permits are valid
and in full force and effect, except where the failure to obtain such a Permit
or its invalidity, in whole or in part, would not have a Material Adverse
Effect. No governmental authority has revoked, terminated, suspended or limited
any permit, nor has any such action been proposed or threatened, nor is there a
basis for any such action. Each of Holdings and its Subsidiaries believes it can
obtain, without undue burden or expense, all

-83-



--------------------------------------------------------------------------------



 



additional permits as may be necessary for it to expand its business and
operations into new markets and jurisdictions. No permit is subject to
termination as a result of the execution of this Agreement or consummation of
the transactions contemplated hereby.
     4.25. Disclosure. No representation or warranty of Holdings, Laserscope or
any of their respective Subsidiaries contained in any Credit Document, any
Related Agreement, or in any other documents, certificates or written statements
furnished to Lenders by or on behalf of Holdings, Laserscope or any of their
respective Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Borrower (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
     4.26. Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     4.27. Insurance. Set forth on Schedule 4.27 is a summary of all policies of
insurance and programs of self insurance maintained by the Credit Parties as of
the Initial Closing Date. Such policies of insurance and/or programs of
self-insurance satisfy the requirements of Section 5.05.
     4.28. Security Interests. The Pledge and Security Agreement is effective to
create in favor of the Collateral Agent for its benefit and the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral and, when stock certificates representing Collateral are delivered to
the Collateral Agent, the Pledge and Security Agreement shall constitute a fully
perfected security interest in all right, title and interest of such pledgor in
such Collateral.
     4.29. Intellectual Property. Each Credit Party has obtained all patents,
trademarks, service marks, trade names, copyrights, licenses and other rights,
free from burdensome restrictions, that are necessary for the operation of its
respective business as currently conducted

-84-



--------------------------------------------------------------------------------



 



and as proposed to be conducted, except where the failure to obtain any such
rights could not reasonably be expected to have a Material Adverse Effect.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5 (it
being understood and agreed that any covenant which is qualified by reference to
“Material Adverse Effect” shall for all times after the Initial Closing Date (if
the 90% Closing Condition has been met) or the Second Closing Date (if the 90%
Closing Condition is not met on or prior to the Initial Closing Date) be a
reference to such term without regard to clauses (b) and (c) of the proviso to
the definition thereof).
     5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent, Lead Arranger and Lenders:
          (a) Quarterly Financial Statements. Within the earlier of (i) five
Business Days following the date such information is required to be filed with
the SEC and (ii) 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of Holdings and its Subsidiaries, a consolidated
balance sheet of Holdings and its Subsidiaries as of the end of such Fiscal
Quarter and consolidated statements of earnings and cash flow of Holdings and
its Subsidiaries for such Fiscal Quarter and for the same period in the prior
Fiscal Year and for the period commencing at the end of the prior Fiscal Year
and ending with the end of such Fiscal Quarter, certified by a the chief
financial officer pursuant to a Financial Officer Certification of Holdings or
Borrower, together with a Compliance Certificate containing a computation in
reasonable detail of, and showing compliance with, each of the financial
covenants contained herein and to the effect that, in making the examination
necessary for the signing of such certificate or otherwise, such officer has not
become aware of any Default or Event of Default that has occurred and is
continuing, or, if such officer has become aware of such Default or Event of
Default, describing in reasonable detail such Default or Event of Default and
the steps, if any, being taken to cure it (it being understood and agreed that
the delivery of Holdings’ Form 10-Q for such Fiscal Quarter as filed with the
SEC, if certified as required in this Section 5.1(a), shall satisfy such
requirements);
          (b) Annual Financial Statements. Within the earlier of (i) five
Business Days following the date such information is required to be filed with
the SEC and (ii) 90 days after the end of each Fiscal Year of Holdings and its
Subsidiaries, a copy of the annual audit report for such Fiscal Year for
Holdings and its Subsidiaries, including therein a consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such Fiscal Year and consolidated
statements of earnings and cash flow of Holdings and its Subsidiaries for such
Fiscal Year, in each case certified (without any impermissible qualification) in
a manner acceptable to the Administrative Agent by one of the “big four”
independent accounting firms or any other independent public accountants
reasonably acceptable to the Administrative Agent (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Holdings and its Subsidiaries as at the dates
indicated and the results of their operations and their

-85-



--------------------------------------------------------------------------------



 



cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of the Credit Documents,
(2) whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such Compliance
Certificate are not stated in accordance with the terms hereof (it being
understood and agreed that the delivery of Holdings’ Form 10-K for such Fiscal
Year as filed with the SEC, if certified as required in this Section 5.1(b),
shall satisfy such requirements);
          (c) Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate;
          (d) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
          (e) Notice of Default. Promptly upon any Authorized Officer of
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Borrower with
respect thereto; (ii) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action Borrower has taken, is taking and proposes to take with respect thereto;
          (f) Notice of Litigation. Promptly upon any Authorized Officer of
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), if adversely determined could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Borrower to enable
Lenders and their counsel to evaluate such matters;

-86-



--------------------------------------------------------------------------------



 



          (g) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall request;
          (h) Financial Plan. Immediately after board approval thereof, and in
any event no later than thirty (30) days following the first Business Day of
each Fiscal Year, a consolidated plan and financial forecast for such Fiscal
Year and each Fiscal Year (or portion thereof) through the final maturity date
of the Loans (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with pro forma
Compliance Certificates for each such Fiscal Year and an explanation of the
assumptions on which such forecasts are based, and (ii) forecasted consolidated
statements of income and cash flows of Holdings and its Subsidiaries for each
month of each such Fiscal Year and (iii) forecasts demonstrating projected
compliance with the requirements of Section 6.8 through the final maturity date
of the Loans;
          (i) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;
          (j) Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of Holdings or any of its Subsidiaries;
          (k) Notice Regarding Material Contracts. Promptly, and in any event
within ten Business Days (i) after any Material Contract of Holdings or any of
its Subsidiaries is terminated or amended in a manner that is materially adverse
to Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(k)), and an explanation of any actions
being taken with respect thereto;

-87-



--------------------------------------------------------------------------------



 



          (l) Information Regarding Collateral. Borrower will furnish to
Collateral Agent prior written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. Borrower also agrees promptly to notify Collateral Agent
if any material portion of the Collateral is damaged or destroyed;
          (m) Annual Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(b), Borrower shall deliver to Collateral Agent a
certificate of its Authorized Officer (i) either confirming that there has been
no change in such information since the date of the Collateral Questionnaire
delivered on the date hereof or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes
(ii) certifying that all Uniform Commercial Code financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);
          (n) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to its security holders acting in
such capacity (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Holdings or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Holdings or any of its
Subsidiaries to the public concerning material developments in the business of
Holdings or any of its Subsidiaries, and (B) such other information and data
with respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent or any Lender; and
          (o) Certification of Public Information. Concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1, Borrower shall indicate in writing whether such document or notice
contains Nonpublic Information. Any document or notice required to be delivered
pursuant to this Section 5.1 shall be deemed to contain Nonpublic Information
unless Borrower specifies otherwise. Borrower and each Lender acknowledges that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency or another relevant website (the “Platform”), any
document or notice which contains Nonpublic Information (or is deemed to contain
Nonpublic Information) shall not be posted on that portion of the Platform
designated for such public side Lenders.

-88-



--------------------------------------------------------------------------------



 



     5.2. Existence. Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.
     5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than with respect to Holdings and any of its Subsidiaries).
     5.4. Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.
     5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of each Credit Party as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.
Without limiting the generality of the foregoing, Borrower will maintain or
cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty

-89-



--------------------------------------------------------------------------------



 



insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, on behalf
of Lenders as the loss payee thereunder and provides for at least thirty days’
prior written notice to Collateral Agent of any modification or cancellation of
such policy.
     5.6. Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.
     5.7. Lenders Meetings. Borrower will, upon the request of Administrative
Agent, participate in a meeting of Administrative Agent and Lenders once during
each Fiscal Year to be held at Borrower’s corporate offices (or at such other
location as may be agreed to by Borrower and Administrative Agent) at such time
as may be agreed to by Borrower and Administrative Agent.
     5.8. Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.9. Environmental.
          (a) Environmental Disclosure. Borrower will deliver to Administrative
Agent and Lenders:
          (i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to environmental matters at any Real Property or with respect to
any Environmental Claims; which, in any such case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
          (ii) promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Borrower or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and
(3) Borrower’s discovery of any occurrence or condition on any real property
adjoining or in

-90-



--------------------------------------------------------------------------------



 



the vicinity of any Real Property that could cause such Real Property or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;
          (iii) as soon as practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any request for information from any governmental agency
that suggests such agency is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;
          (iv) prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that could reasonably be expected to (A) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
          (v) with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
          (c) Promptly upon the reasonable written request of Administrative
Agent following receipt by Borrower of an Environmental Claim which could
reasonably be expected to have a Material Adverse Effect, Borrower shall provide
Administrative Agent, at Borrower’s expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a release or threatened release
of Hazardous Materials or non-compliance with Environmental Laws and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Materials found on, under, at or within the Real Property or to come
into compliance with Environmental Law. Any report or investigation of such
Hazardous Materials proposed and acceptable to an appropriate authority

-91-



--------------------------------------------------------------------------------



 




that is charged to oversee the clean-up of such Hazardous Materials shall be
acceptable to Administrative Agent. If such estimates, individually or in the
aggregate, exceed $100,000, Administrative Agent shall have the right to require
Borrower to post a bond, letter of credit or other security reasonably
satisfactory to Administrative Agent to secure payment of these costs and
expenses.
     5.10. Subsidiaries.
          (a) In the event that any Person becomes a Domestic Subsidiary of
Borrower, Borrower shall (i) promptly cause such Domestic Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering (or causing to be executed and delivered) to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (ii) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i). With respect to
each such Subsidiary, Borrower shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of the Borrower, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of the Borrower; provided, such written notice shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.
          (b) In the event that any Person is or becomes a Foreign Subsidiary of
the Borrower or Holdings, the Borrower or Holdings, as applicable, shall
(i) promptly cause such Foreign Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering (or
causing to be executed and delivered) to Administrative Agent and Collateral
Agent a Counterpart Agreement, and (ii) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i); provided,

  (A)   subject to clauses (B) and (C) of this proviso, the actions specified in
this Section 5.10(b) shall not be required with respect to any Foreign
Subsidiary for so long as Section 956 (or an equivalent successor provision) of
the Code shall remain a requirement of law applicable to Holdings and its
Subsidiaries,     (B)   the exception in clause (A) of this proviso shall not
apply to (1) Voting Stock of any Subsidiary which is a first-tier controlled
foreign corporation (as defined in Section 957(a) of the Code) representing 65%
of the total voting power of all outstanding Voting Stock of such Subsidiary and
(2) 100% of the Capital Stock not constituting Voting Stock of any such
Subsidiary, except that any such Capital Stock constituting “stock entitled to
vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be
treated as Voting Stock for purposes of this Section 5.10(b) (i.e., a pledge in
favor of the Collateral Agent for the benefit of the Secured Parties shall be
required in respect of such Capital Stock),     (C)   the exception in clause
(A) of this proviso shall only apply in respect of Subsidiaries formed or
acquired after the Initial Closing Date if either

-92-



--------------------------------------------------------------------------------



 



  (x)   the aggregate amount of the Investments made since the Initial Closing
Date by the Credit Parties in or to acquire Foreign Subsidiaries by means other
than as advances under Non-U.S. Intercompany Notes which are pledged under
Non-U.S. Intercompany Security Documents, inclusive of any such Investments in
such Foreign Subsidiary, is less than $25,000,000 (but excluding advances after
the Initial Closing Date) under unsecured Non-U.S. Intercompany Notes to the
extent principal amounts of the same have been repaid) or     (y)   both

  (I)   the Credit Party that holds, directly or indirectly, 100% of the Voting
Stock of such Foreign Subsidiary has entered into one or more Non-U.S.
Intercompany Notes with such Foreign Subsidiary and     (II)   each such
Non-U.S. Intercompany Note shall have been secured in favor of the Credit Party
which is the lender to such Foreign Subsidiary under the Non-U.S Intercompany
Note pursuant to one or more Non-U.S. Intercompany Note Security Documents by

  (aa)   to the extent that the immediate parent company of such Foreign
Subsidiary is not the Credit Party and is itself a Foreign Subsidiary, perfected
first priority pledges of Voting Stock of the borrowing Foreign Subsidiary under
such Non-U.S. Intercompany Note representing 100% of the Capital Stock not
constituting Voting Stock of any such Foreign Subsidiary (provided that greater
than 65% of the Voting Stock of each such Foreign Subsidiary will be so pledged
only to the extent such pledge or security interest would not be prohibited by
applicable law or could not be expected to result in materially adverse tax
consequences) and     (bb)   except to the extent such pledges or security
interests would be prohibited by applicable law, perfected first priority
security interests in and mortgages on all other tangible and intangible assets
(including without limitation accounts receivable, inventory, equipment, general
intangibles, intercompany loans and notes, insurance policies, investment
property, intellectual property, real property, cash and proceeds of the
foregoing) of such Foreign Subsidiary, wherever located, then or thereafter
owned. All such security agreements or similar instruments shall be in form and
substance reasonably satisfactory to Collateral Agent.

-93-



--------------------------------------------------------------------------------



 



With respect to each such Subsidiary, Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of the Borrower, and
(ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of the Borrower; provided, such written notice shall
be deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof. The
provisions of this clause (b) notwithstanding, no Credit Party shall acquire or
make any Investment in any Foreign Subsidiary in violation of Sections 6.7 and
6.9 or other applicable provisions of this Agreement.
     5.11. Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Initial Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
Sections 3.1(f) and 3.1(g) with respect to each such Material Real Estate Asset
that Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets. In addition to the foregoing, Borrower
shall, at the request of Requisite Lenders, deliver, from time to time, to
Administrative Agent such appraisals as are required by law or regulation of
Real Estate Assets with respect to which Collateral Agent has been granted a
Lien.
     5.12. Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by substantially all of the assets of Holdings and its Subsidiaries and
all of the outstanding Capital Stock of each Credit Party (other than Holdings
and otherwise subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).
     5.13. Miscellaneous Business Covenants. Unless otherwise consented to by
Agents or Requisite Lenders:
          (a) Non-Consolidation. Borrower will and will cause each of Holdings
and its Subsidiaries to: (i) maintain entity records and books of account
separate from those of any other entity which is an Affiliate of such entity;
(ii) not commingle its funds or assets with those of any other entity which is
not an Affiliate of such entity; and (iii) provide that its board of directors
or other analogous governing body will hold all appropriate meetings to
authorize and approve such entity’s actions, which meetings will be separate
from those of other entities.

-94-



--------------------------------------------------------------------------------



 



          (b) Filing of Agreement. Holdings or such Subsidiaries shall file a
copy of this Agreement and the schedules and exhibits hereto as material
contracts with the SEC as and to the extent required by applicable laws and
regulations.
     5.14. Syndication. The Borrower agrees to cooperate with CIT Capital and
KeyBank, and agrees to cause Laserscope to cooperate with CIT Capital and
KeyBank, in connection with (i) the preparation of an information package
regarding the business, operations, financial projections and prospects of
Holdings and Laserscope and their respective Subsidiaries including, without
limitation, the delivery of all information relating to the transactions
contemplated hereunder prepared by or on behalf of Holdings or Laserscope or
their respective Subsidiaries deemed reasonably necessary by CIT Capital and
KeyBank to complete the syndication of the credit facilities under this
Agreement (including, without limitation, obtaining the credit ratings for
credit facilities provided for under this agreement and the Subordinated Debt
Documents from Moody’s and S&P as and when necessary and (ii) the presentation
of an information package reasonably acceptable in format and content to CIT
Capital and KeyBank in meetings and other communications with prospective
Lenders in connection with the syndication of the Facilities (including, without
limitation, direct contact between senior management and representatives of
Holdings and Laserscope and their respective Subsidiaries with prospective
Lenders and participation of such persons in meetings). Without limiting the
foregoing, the Borrower authorizes and will obtain contractual undertakings from
Laserscope to authorize, the use of their respective logos in connection with
any such dissemination. At the request of the Administrative Agent, the Borrower
agrees to prepare a version of the information package and presentation that
does not contain material non-public information concerning Holdings or
Laserscope, their respective affiliates or their securities. In addition, the
Borrower agrees that unless specifically labeled “Private — Contains Non-Public
Information,” no information, documentation or other data disseminated to
prospective Lenders in connection with the syndication of the Commitments,
whether through an internet site (including, without limitation, an IntraLinks
workspace), electronically, in presentations at meetings or otherwise, will
contain any material non-public information concerning Holdings or Laserscope,
their respective affiliates or their securities.
     5.15. Ratings. The Borrower shall use, and shall cause Holdings and its
Subsidiaries to use, their commercially reasonable efforts to provide that the
Indebtedness under the Agreement remains rated by each of S&P and Moody’s at all
times and to promptly deliver to the Administrative Agent written notice of any
change in the rating thereof by S&P or Moody’s.
     5.16. Post Closing Covenants. The Borrower shall, and shall cause each of
the Credit Parties to, satisfy the requirements set forth on Schedule 5.16 on or
before the date specified for such requirement or such later date to be
determined by the Administrative Agent.
     5.17. Completion of Merger. From and after the Initial Closing Date, as
soon as is reasonably practicable using best efforts, Merger Sub (together with
Laserscope if the 90% Closing Condition has been met) will utilize (and the
Borrower will cause Merger Sub (and Laserscope if the 90% Closing Condition has
been met) to utilize) all legal means to cause the acquisition to occur and
acquire the remaining outstanding shares of Capital Stock of Laserscope that
Merger Sub does not then own, including, at the option of the Company, by
merging Merger Sub with and into Laserscope, with Laserscope being the surviving
entity, subject to terms and

-95-



--------------------------------------------------------------------------------



 



conditions reasonably satisfactory to the Administrative Agent, provided that
unless otherwise consented to by the Administrative Agent, the cash component of
the consideration paid for the acquisition of such shares of Capital Stock of
Laserscope does not exceed the cash component of the consideration paid for any
such shares of Capital Stock of Laserscope pursuant to the Tender Offer.
     5.18. Delisting of Laserscope. From and after the Initial Closing Date, as
soon as is reasonably practicable, Borrower shall use all legal means to delist,
or to cause Laserscope to delist, the trading of the shares of Capital Stock of
Laserscope on the NASDAQ securities exchange.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.
     6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of any Guarantor to Borrower or to any other
Guarantor, or of Borrower to any Guarantor; provided, (i) all such Indebtedness
shall be evidenced by promissory notes and all such notes shall be subject to a
First Priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (iii) any payment
by any such Guarantor under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made;
          (c) on and before the Initial Closing Date, the Existing Indebtedness;
          (d) Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Holdings or any such
Subsidiary pursuant to such agreements, in connection with (i) acquisitions or
dispositions by Holdings or any of its Subsidiaries which have occurred prior to
the Initial Closing Date and are described in Schedule 6.1(a), (ii) Permitted
Acquisitions of Holdings or any of its Subsidiaries, or (iii) permitted
dispositions after the date hereof of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;

-96-



--------------------------------------------------------------------------------



 



          (e) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
          (f) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with Deposit Accounts;
          (g) guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
          (h) guaranties by Borrower of Indebtedness of a Guarantor or
guaranties by a Subsidiary of Borrower of Indebtedness of Borrower or a
Guarantor with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;
          (i) (i) Indebtedness described in Schedule 6.1(a), but not any
extensions, renewals or replacements of such Indebtedness except (A) renewals
and extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement and
(B) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being refinanced or extended, and the average life
to maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (A) or (B) above shall not (1) include Indebtedness
of an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or refinanced, (2) exceed in a principal amount the
Indebtedness being renewed, extended or refinanced or (3) be incurred, created
or assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) unsecured intercompany Indebtedness owing by a
Foreign Subsidiary to Holdings or a Domestic Subsidiary in an aggregate
principal amount not to exceed, after the date hereof, the aggregate amount of
Indebtedness described Schedule 6.1(b);
          (j) Indebtedness with respect to Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed at any time $10,000,000
(including any purchase money Indebtedness acquired in connection with a
Permitted Acquisition); provided, any such purchase money Indebtedness shall be
secured only to the asset acquired in connection with the incurrence of such
Indebtedness;
          (k) other unsecured Indebtedness of Holdings and its Subsidiaries, in
an aggregate amount not to exceed at any time $10,000,000;
          (l) subject to the limitations and requirements in
Section 6.7(d)(iii), Indebtedness incurred by any Foreign Subsidiary of Holdings
from Holdings or any of its Domestic Subsidiaries, in an aggregate outstanding
amount not to exceed at any time $50,000,000;
          (m) Permitted Convertible Debt; provided that (x) no Default shall
have occurred or be continuing or would result therefrom, (y) after giving
effect to the incurrence of such Indebtedness, on a pro forma basis Holdings and
its Subsidiaries would be in compliance with all of the terms and conditions of
the Credit Documents (including any financial covenants and tests), and (z) to
the extent that the aggregate principal amount of such Permitted Convertible

-97-



--------------------------------------------------------------------------------



 




Debt exceeds $373,750,000, since the Initial Closing Date, the proceeds of such
Permitted Convertible Debt shall be applied in accordance with Section 2.14(d)
and Section 2.15(b); and
          (n) on and before the Second Closing Date, if the 90% Closing
Condition has not been met, the Existing Laserscope Credit Agreement.
     The Credit Parties shall not, and shall not permit any of their
Subsidiaries to issue any preferred stock or other preferred Capital Stock which
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is or may become redeemable or repurchaseable at the option
of the holder thereof, in whole or in part, or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred Capital Stock described in this paragraph.
     6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
          (d) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
          (e) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

-98-



--------------------------------------------------------------------------------



 



          (f) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to transactions permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (k) licenses of patents, trademarks and other intellectual property
rights granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Holdings or such Subsidiary;
          (l) Liens described in Schedule 6.2 or on a title report delivered
pursuant to Section 3.1(f)(iv);
          (m) Liens securing Indebtedness permitted pursuant to Section 6.1(j);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;
          (n) Liens on property of a Person existing at the time such Person is
acquired by a Credit Party or merged with or into or consolidated with any
Credit Party to the extent permitted hereunder (and not created in anticipation
or contemplation thereof); provided that such Liens do not extend to property
not subject to such Liens at the time of acquisition (other than improvements
thereon) and are no more favorable to the lienholders than such existing Lien;
and
          (o) other Liens outstanding at any time in an aggregate amount not to
exceed $1,000,000; provided that such Liens shall at all times be subordinate to
the Liens of the Collateral Agent.
     6.3. Equitable Lien. If any Credit Party shall create or assume any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
other than Permitted Liens, Borrower shall make or cause to be made effective
provisions whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness secured thereby as long as any such
Indebtedness shall be so secured; provided, notwithstanding the foregoing, this
covenant shall not be construed as a consent by Requisite Lenders to the
creation or assumption of any such Lien not otherwise permitted hereby.
     6.4. No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed

-99-



--------------------------------------------------------------------------------



 



agreement with respect to a permitted Asset Sale, and (b) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), no Credit
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.
     6.5. Restricted Payments. The Credit Parties shall not, and shall not
permit any Subsidiary to, declare of make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
          (a) Domestic Subsidiaries may declare and pay (x) dividends ratably
with respect to their Capital Stock or, if not ratably, then in accordance with
the priorities set forth in the respective organizational documents for, or
agreements among holders of the Capital Stock in, such Subsidiaries or
(y) additional shares of the same class of shares as the dividend being paid to
the extent such payment complies with last sentence of Section 6.1, in each case
to (i) any other Domestic Subsidiary, (ii) the Borrower, or (iii) any Guarantor
that is a wholly owned subsidiary of the Borrower or Holdings;
          (b) Holdings may pay dividends consisting solely of shares of its
common stock or additional shares of the same class of shares as the dividend
being paid;
          (c) so long as no Event of Default shall have occurred and be
continuing, Borrower and Holdings may purchase, redeem or acquire any of its
Capital Stock or Equity Rights from any of its or its Subsidiaries’ present or
former officers or employees upon the death, disability or termination of
employment of such officer or employee, so long as the aggregate amount of
payments under this 6.5(c) shall not exceed $2,000,000 in any Fiscal Year and
$10,000,000 in the aggregate since the Initial Closing Date;
          (d) Borrower or Holdings may net shares under employee benefit plans
to settle option price payments owed by employees and directors with respect
thereto and to settle employers’ and directors’ federal, state and income tax
liabilities (if any) related thereto;
          (e) Restricted Payments consisting of Indebtedness permitted (1) under
clause (i) of Section 6.1(d) so long as Holdings and its Subsidiaries are in pro
forma compliance with Section 6.8 both before and immediately after giving
effect to such payment, and (2) under clauses (ii) and (iii) of Section 6.1(d)
so long as (in the case of this clause (e)(ii)) both (A) Holding and its
Subsidiaries are in pro forma compliance with Section 6.8 both before and
immediately after giving effect to such payment and (B) after giving effect
thereto, there are no outstanding Revolving Loans during the 5 days subsequent
to such payment exclusive of any outstanding Letters of Credit);
          (f) Restricted Payments to the extent permitted pursuant to
Section 6.15(b);
          (g) Subject to Section 4.01 of the Indenture, Restricted Payments or
repurchases, redemptions, conversions or repayments of Senior Subordinated Notes
not to exceed $15,000,000 in the aggregate in any Fiscal Year; provided, any
unused portion of such amount

-100-



--------------------------------------------------------------------------------



 




for any Fiscal Year may be carried forward to only the immediately succeeding
Fiscal Year at 100% of the unutilized portion thereof (but excluding any amount
thereof carried forward from any preceding Fiscal Year);
          (h) the redemption, repurchase, acquisition or retirement of Capital
Stock of any Subsidiary to the extent permitted pursuant to Section 6.7;
          (i) Holdings or Merger Sub may make any Restricted Payment required by
the exercise of appraisal rights by Laserscope’s shareholders under Chapter 13
of the California General Corporation Law in connection with the Acquisition;
          (j) repayment to the holder of a Non-U.S. Intercompany Note by any
obligor thereof; and
          (k) Foreign Subsidiaries may declare and pay (x) dividends ratably
with respect to their Capital Stock or, if not ratably, then in accordance with
the priorities set forth in the respective organizational documents for, or
agreements among holders of the Capital Stock in, such Subsidiaries or
(y) additional shares of the same class of shares as the dividend being paid to
the extent such payment complies with last sentence of Section 6.1, in each case
to (i) any other Foreign Subsidiary, (ii) the Borrower, or (iii) any Guarantor
that is a wholly owned subsidiary of the Borrower or Holdings.
     6.6. Restrictions on Subsidiary Distributions. Except as provided herein no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower other than
restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(j) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement or (iv) described on Schedule 6.6.
     6.7. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
          (a) Investments in Cash and Cash Equivalents;
          (b) equity Investments owned as of the date hereof in any Subsidiary
and Investments made after the date hereof in the Borrower and any wholly-owned
Domestic Subsidiaries of Borrower;

-101-



--------------------------------------------------------------------------------



 



          (c) Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;
          (d) (i) intercompany loans to the extent permitted under
Section 6.1(b), (ii) intercompany loans to the extent permitted under
Section 6.1(i)(ii) and (iii) intercompany loans made after the Initial Closing
Date from Holdings or a Domestic Subsidiary to a Foreign Subsidiary; provided,
in the case of clause (iii), (A) the sum of the outstanding principal amount of
unsecured intercompany loans made after the Initial Closing Date plus the
aggregate amount of all Investments made after the Initial Closing Date by
Holdings or a Domestic Subsidiary in a Foreign Subsidiary (other than in the
form of Indebtedness under a Non-U.S. Intercompany Note secured by Non-U.S.
Intercompany Security Documents (excluding any principal amounts advanced after
the Initial Closing Date under an unsecured Non-U.S. Intercompany Note which
have been repaid)) cannot exceed $25,000,000, (B) all intercompany loans made
after the Initial Closing Date under such clause (iii) which are not unsecured
loans, shall be evidenced by a Non-U.S. Intercompany Note and shall be secured
by Non-U.S. Intercompany Security Documents (which shall have been accompanied
by opinions of counsel and other deliveries reasonably requested by the
Administrative Agent demonstrating the perfected security interests securing
such Indebtedness), (C) the outstanding principal amount of intercompany loans
made after the Initial Closing Date which are, at the time of determination, not
unsecured loans, shall not exceed $50,000,000 less the sum of the outstanding
principal amount of unsecured intercompany loans maintained pursuant to such
clause (iii) plus the aggregate amount of all Investments made after the Initial
Closing Date by Holdings or a Domestic Subsidiary which is not in the form of
Indebtedness;
          (e) Consolidated Capital Expenditures permitted by Section 6.8(e);
          (f) loans and advances to employees of Holdings and its Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $1,000,000 in the aggregate;
          (g) Investments constituting Permitted Acquisitions which are
permitted pursuant to Section 6.9; provided to the extent any such Investment
constitutes an Investment in a Foreign Subsidiary, the amount of such Investment
shall be included within, and subject to the maximum limits set forth in (i) the
proviso to clause (i) below and (ii) the proviso to Section 6.9(e);
          (h) Investments described in Schedule 6.7;
          (i) Investments in Foreign Subsidiaries (not constituting Indebtedness
and including equity Investments, conversion of debt to equity and contributions
to capital (valued at fair market value at the time of such contribution) not to
exceed $4,166,000 for each year since the Initial Closing Date can be made by
Holdings or its Domestic Subsidiaries (e.g., in September 2008, assuming that no
non-debt Investments had been made in Foreign Subsidiaries in reliance on this
clause (i) prior to such time, up to $8,332,000 in non-debt Investments made be
made by Holdings or a Domestic Subsidiary in a Foreign Subsidiary); provided
that the

-102-



--------------------------------------------------------------------------------



 




combination of such non-debt Investments (without regard for any distributions,
liquidation payments or other return in respect of such non-debt Investments)
together with the then outstanding principal amount of unsecured intercompany
Indebtedness incurred under clause (d)(iii) above, shall not at any time exceed
$25,000,000;
          (j) Investments consisting of the contribution of the Capital Stock of
the first-tier Foreign Subsidiaries of the Borrower to a Foreign Holding Company
as permitted under Sections 6.14 and 6.18; and
          (k) other Investments (excluding Investments in Foreign Subsidiaries)
in an aggregate amount not to exceed at any time $10,000,000.
Notwithstanding the foregoing or any of the other provisions of this Agreement,
(i) in no event shall any Credit Party make any Investment which results in or
facilitates in any manner any Restricted Payment not otherwise permitted under
the terms of Section 6.5; and (ii) neither Holdings nor any Domestic Subsidiary,
including without limitation the Borrower, shall either (a) make any Investment
in any Foreign Subsidiary or (b) make any payment in respect of any Investment
made in Holdings or such Domestic Subsidiary by any Foreign Subsidiary, in
either case unless immediately prior to and immediately after giving effect to
each such Investment or payment no Default or Event of Default shall exist under
Section 8.1(a), (b), (c), (f), (g), (j), (m) or (o) and no Default or Event of
Default shall exist in respect of the failure to comply with Article VI hereof.
6.8. Financial Covenants.
          (a) Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of the day nearest to the period ending in the table below,
beginning with the period ending September 30, 2006, to be less than the
correlative ratio indicated:

      Fiscal Quarter Ended     Nearest to the Period   Interest Coverage Ending
Below   Ratio
September 30, 2006
  2.50 to 1.00
December 31, 2006
  2.50 to 1.00
March 31, 2007
  2.75 to 1.00
June 30, 2007
  3.00 to 1.00
September 30, 2007
  3.25 to 1.00
December 31, 2007
  3.50 to 1.00
March 31, 2008
  3.50 to 1.00
June 30, 2008
  3.50 to 1.00
September 30, 2008
  3.75 to 1.00

-103-



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ended     Nearest to the Period   Interest Coverage Ending
Below   Ratio
December 31, 2008
  3.75 to 1.00
March 31, 2009
  3.75 to 1.00
June 30, 2009
  3.75 to 1.00
September 30, 2009
  4.00 to 1.00
December 31, 2009
  4.00 to 1.00
March 31, 2010
  4.00 to 1.00
June 30, 2010
  4.00 to 1.00
September 30, 2010
  4.00 to 1.00
December 31, 2010
  4.00 to 1.00
March 31, 2011
  4.00 to 1.00
June 30, 2011
  4.00 to 1.00
September 30, 2011
  4.00 to 1.00
December 31, 2011
  4.00 to 1.00
March 31, 2012
  4.00 to 1.00
June 30, 2012
  4.00 to 1.00

          (b) Total Leverage Ratio. Borrower shall not permit the Total Leverage
Ratio as of the day nearest to the period ending in the table below and at all
times during such period, beginning with the period ending September 30, 2006,
to exceed the correlative ratio indicated:

      Fiscal Quarter Ended     Nearest to the Period   Total Leverage Ending
Below   Ratio
September 30, 2006
  7.25 to 1.00
December 31, 2006
  6.95 to 1.00
March 31, 2007
  6.50 to 1.00
June 30, 2007
  6.00 to 1.00
September 30, 2007
  5.50 to 1.00
December 31, 2007
  5.00 to 1.00
March 31, 2008
  4.75 to 1.00

-104-



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ended     Nearest to the Period   Total Leverage Ending
Below   Ratio
June 30, 2008
  4.50 to 1.00
September 30, 2008
  4.25 to 1.00
December 31, 2008
  4.00 to 1.00
March 31, 2009
  4.00 to 1.00
June 30, 2009
  3.75 to 1.00
September 30, 2009
  3.75 to 1.00
December 31, 2009
  3.50 to 1.00
March 31, 2010
  3.25 to 1.00
June 30, 2010
  3.00 to 1.00
September 30, 2010
  3.00 to 1.00
December 31, 2010
  3.00 to 1.00
March 31, 2011
  3.00 to 1.00
June 30, 2011
  3.00 to 1.00
September 30, 2011
  3.00 to 1.00
December 31, 2011
  3.00 to 1.00
March 31, 2012
  3.00 to 1.00
June 30, 2012
  3.00 to 1.00

          (c) Senior Leverage Ratio. Borrower shall not permit the Senior
Leverage Ratio as of the day nearest to the period ending in the table below and
at all times during such period, beginning with the period ending September 30,
2006, to exceed the correlative ratio indicated:

      Fiscal Quarter Ended     Nearest to the Period   Senior Leverage Ending
Below   Ratio
September 30, 2006
  3.75 to 1.00
December 31, 2006
  3.50 to 1.00
March 31, 2007
  3.25 to 1.00
June 30, 2007
  3.00 to 1.00
September 30, 2007
  2.75 to 1.00
December 31, 2007
  2.50 to 1.00

-105-



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ended     Nearest to the Period   Senior Leverage Ending
Below   Ratio
March 31, 2008
  2.50 to 1.00
June 30, 2008
  2.50 to 1.00
September 30, 2008
  2.50 to 1.00
December 31, 2008
  2.25 to 1.00
March 31, 2009
  2.00 to 1.00
June 30, 2009
  2.00 to 1.00
September 30, 2009
  2.00 to 1.00
December 31, 2009
  2.00 to 1.00
March 31, 2010
  2.00 to 1.00
June 30, 2010
  2.00 to 1.00
September 30, 2010
  2.00 to 1.00
December 31, 2010
  2.00 to 1.00
March 31, 2011
  2.00 to 1.00
June 30, 2011
  2.00 to 1.00
September 30, 2011
  2.00 to 1.00
December 31, 2011
  2.00 to 1.00
March 31, 2012
  2.00 to 1.00
June 30, 2012
  2.00 to 1.00

          (d) Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio as of the day nearest to the period ending in the table
below, beginning with the period ending September 30, 2006, to be less than the
correlative ratio indicated:

      Fiscal Quarter Ended     Nearest to the Period   Fixed Charge Ending Below
  Coverage Ratio
September 30, 2006
  1.05 to 1.00
December 31, 2006
  1.05 to 1.00
March 31, 2007
  1.05 to 1.00
June 30, 2007
  1.15 to 1.00

-106-



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ended     Nearest to the Period   Fixed Charge Ending Below
  Coverage Ratio
September 30, 2007
  1.15 to 1.00
December 31, 2007
  1.25 to 1.00
March 31, 2008
  1.25 to 1.00
June 30, 2008
  1.25 to 1.00
September 30, 2008
  1.50 to 1.00
December 31, 2008
  1.50 to 1.00
March 31, 2009
  1.50 to 1.00
June 30, 2009
  1.50 to 1.00
September 30, 2009
  1.50 to 1.00
December 31, 2009
  1.50 to 1.00
March 31, 2010
  1.50 to 1.00
June 30, 2010
  1.50 to 1.00
September 30, 2010
  1.50 to 1.00
December 31, 2010
  1.50 to 1.00
March 31, 2011
  1.50 to 1.00
June 30, 2011
  1.50 to 1.00
September 30, 2011
  1.50 to 1.00
December 31, 2011
  1.50 to 1.00
March 31, 2012
  1.50 to 1.00
June 30, 2012
  1.50 to 1.00

          (e) Maximum Consolidated Capital Expenditures. Borrower shall not, and
shall not permit Holdings or any of its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any Fiscal Year indicated below, in excess
of the corresponding amount set forth below opposite such Fiscal Year:

      Fiscal   Consolidated Capital Year   Expenditures
2006
  $35,000,000
2007
  $15,000,000

-107-



--------------------------------------------------------------------------------



 



      Fiscal   Consolidated Capital Year   Expenditures
2008
  $15,000,000
2009
  $17,500,000
2010
  $20,000,000
2011
  $22,500,000
2012
  $30,000,000

          (f) Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8 (but not for purposes of determining the
Applicable Margin Percentage), Consolidated Adjusted EBITDA and the components
of Consolidated Fixed Charges shall be calculated with respect to such period on
a pro forma basis (including pro forma adjustments arising out of events which
are directly attributable to a specific transaction, are factually supportable
and are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of Holdings) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).
     6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
          (a) any Subsidiary of Borrower may be merged with or into Borrower or
any Subsidiary that is a Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Subsidiary that is a Guarantor;

-108-



--------------------------------------------------------------------------------



 



provided, in the case of such a merger, Borrower or such Subsidiary which is a
Guarantor, as applicable, shall be the continuing or surviving Person;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales;
          (c) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales made within
the same Fiscal Year, are less than $2,000,000; provided, licensing transactions
with respect to intellectual property and technology assets shall not, if
consented to by the Administrative Agent, in its sole discretion, be subject to
or count against the $2,000,000 limitation expressed above or to the cash
requirement in item (2) of the further proviso below; further provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)), (2) 100% of the value
thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall
be applied as required by Section 2.14(a);
          (d) disposals of obsolete, worn out or surplus property;
          (e) Permitted Acquisitions (which for this purpose may include
interests in or acquisitions by or through the Foreign Holding Company or any of
its wholly-owned first-tier Foreign Subsidiaries) occurring during each period
indicated below, the consideration for which consists of Cash or Cash
Equivalents in an aggregate amount for such acquisitions during such period
which does not exceed the amounts opposite such period:

              Aggregate Cash and Cash Equivalent     consideration payable for
all Permitted     Acquisitions occurring since the     Second Closing Date prior
to such end Period   date
From and after the Second Closing Date through the day immediately preceding the
first anniversary of the Initial Closing Date
  $ 10,000,000  
From and after the first anniversary of the Initial Closing Date through the day
immediately preceding the second anniversary of the Initial Closing Date
  $ 15,000,000  
From and after the second anniversary of the Initial Closing Date through the
day immediately preceding the third anniversary of the Initial Closing Date
  $ 20,000,000  
From and after the third anniversary of the Initial Closing Date through the day
immediately preceding the fourth anniversary of the Initial Closing Date
  $ 20,000,000  
From and after the fourth anniversary of the Initial Closing Date through the
day immediately preceding the fifth anniversary of the Initial Closing Date
  $ 20,000,000  
From and after the fifth anniversary of the Initial Closing Date through the day
immediately preceding the sixth anniversary of the Initial Closing Date
  $ 20,000,000  

-109-



--------------------------------------------------------------------------------



 



     Provided, with respect to the permitted amounts in any period, that any
amounts not utilized during any prior periods can be carried forward and
utilized in the then current period; provided further, that in no case shall
more than 50% of the amount permitted to be used in any period may be used in
connection with any acquisitions by, of or through Foreign Subsidiaries.
          (f) Permitted Acquisitions (which for this purpose may include
interests in or acquisitions by or through the Foreign Holding Company or any of
its wholly-owned first-tier Foreign Subsidiaries), the consideration for which
consists of Capital Stock of Holdings or any of its Subsidiaries;
          (g) Investments made in accordance with Section 6.7; and
          (h) sales, transfers and dispositions of equity interests of Borrower
or Holdings in connection with the exercise or conversion of the Senior
Subordinated Notes; and
          (i) the merger of Merger Sub with or into Laserscope, with Laserscope
as the surviving entity, in accordance with the Acquisition Agreement;
          (j) Asset Sales set forth on Schedule 6.9 hereto; provided that the
Net Asset Sale Proceeds from such Asset Sales are applied in accordance with the
terms and conditions of Section 2.14(a) hereof without giving effect to the
proviso in such Section; and
          (k) the contribution to the Foreign Holding Company of the Capital
Stock of each of the first-tier Foreign Subsidiaries of the Borrower.
provided that in the case of (a), (e), (f), (g) and (i) above, the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Collateral Documents, if any, or any Non-U.S.
Intercompany Note Party under the Non-U.S. Intercompany Note Documents, if any,
shall be maintained or created in accordance with the provisions of
Section 5.10, Section 5.11, or Section 5.12 as applicable.
     To the extent the Requisite Lenders waive the provisions of this
Section 6.9 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 6.9, such Collateral (unless sold to a Credit
Party) shall be sold free and clear of the Liens created by the Collateral
Documents, and the Agents shall take all actions they deem appropriate in order
to effect the foregoing. To the extent the Requisite Lenders waive the
provisions of this Section 6.9 with respect to the sale of any Non-U.S.
Intercompany Note Collateral, or any Non-U.S. Intercompany Note Collateral is
sold as permitted by this Section 6.9, such Non-U.S. Intercompany Note
Collateral (unless sold to a Credit Party) shall be sold free and clear of the
Liens created by the Non-U.S. Intercompany Note documents, and the Company that
is the beneficiary under the applicable Non-U.S. Intercompany Note Security
Documents may take all actions deemed appropriate in order to effect the
foregoing.
     6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell,

-110-



--------------------------------------------------------------------------------



 



assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
     6.11. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease.
     6.12. Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings or any of its Subsidiaries on terms that are less favorable to Holdings
or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction between Borrower
and any Guarantor; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of Holdings and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business; and
(d) transactions described in Schedule 6.12.
     6.13. Conduct of Business. From and after the date hereof, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the date hereof
and similar or related businesses and (ii) such other lines of business as may
be consented to by Requisite Lenders. In addition to the foregoing, Holdings
shall not engage in any business or activity other than (i) the ownership of all
of the outstanding shares of Capital Stock of Borrower, (ii) participating in
the tax, accounting and other administrative matters as a member of the
consolidated group of Holdings, Borrower and their Subsidiaries, and (iii) the
performance of the Credit Documents to which it is a party.
     6.14. Permitted Activities of Merger Sub and Foreign Holding Company.
(a) Merger Sub shall not (i) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than the Indebtedness and
obligations under the Related Agreements; (ii) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired by it other
than the Liens created under the Collateral Documents to which it is a party or
permitted pursuant to Section 6.2; (iii) engage in any business or activity or
own any assets other than (x) holding Capital Stock of Laserscope,
(y) performing its obligations and activities incidental thereto under the
Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; and (z) making Restricted Payments and Investments to the extent
permitted by this Agreement; (iv) except as permitted under Section 6.9(a),
consolidate with or

-111-



--------------------------------------------------------------------------------



 



merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person, except for consummation of the Acquisition; (v) sell or
otherwise dispose of any Capital Stock of any of its Subsidiaries; (vi) create
or acquire any Subsidiary or make or own any Investment in any Person other than
Laserscope; or (vi) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
          (b) To the extent that the Credit Parties create the Foreign Holding
Company pursuant to Section 6.18, the Foreign Holding Company shall not
(i) incur, directly or indirectly, any Indebtedness other than Indebtedness
under a Non-U.S. Intercompany Note pledged as collateral security to the
Collateral Agent; (ii) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than Liens created under
Non-U.S. Intercompany Security Documents; (iii) engage in any business or
activity or own any assets other than (x) holding Capital Stock of each
first-tier Foreign Subsidiary, (y) performing its obligations and activities
incidental thereto under the Credit Documents; and (z) making Restricted
Payments to the Credit Parties and Investments, in each case to the extent
permitted by this Agreement; (iv) except as permitted under Section 6.9(a),
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (v) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; or (vi) fail to hold itself out to
the public as a legal entity separate and distinct from all other Persons.
     6.15. Amendments or Waivers of Certain Related Agreements. (a) The Credit
Parties shall not, and shall not permit any Subsidiary to amend or otherwise
change or waive (i) any subordination provision (or any definition related to
any subordination provision) of any Subordinated Debt Document in any manner, or
(ii) the terms of any Organizational Document, any Acquisition Document, any
document governing any Indebtedness outstanding as of the Initial Closing Date
or any Subordinated Debt Document in a manner adverse to the Lenders.
          (b) The Credit Parties shall not, and shall not permit any Subsidiary
to, make (or give any notice or offer in respect of) any voluntary or optional
payment or mandatory prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before such Indebtedness is due for the
purpose of paying such Indebtedness when due) or exchange of principal of any
Subordinated Notes, in each case other than pursuant to any customary registered
exchange offer therefor after a private placement thereof or any exchange of
Capital Stock of Borrower for any such Indebtedness.
     6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from the Saturday closest to
December 31 of each calendar year.
     6.17. No other Designated Senior Indebtedness; No Payments of Indebtedness.
The Credit Parties shall not designate, or permit the designation of, any
Indebtedness (other than under this Agreement or the other Credit Documents) as
“Senior Debt,” “Designated Senior Debt,” or any other equivalent term under any
subordinated debt documents. The Credit Parties shall not be permitted to make
any payments on any outstanding Indebtedness (other than with respect to the
Obligations outstanding under the Credit Documents) at any time during the
occurrence and continuance of an Event of Default.

-112-



--------------------------------------------------------------------------------



 



     6.18. Limitation on Creation of Subsidiaries. The Credit Parties shall not
establish, create or acquire any additional Subsidiaries without the prior
written consent of the Requisite Lenders; provided that, without such consent,
Borrower may (i) establish or create one or more wholly owned Domestic
Subsidiaries of Borrower, (ii) establish, create or acquire one or more
Subsidiaries in connection with an Investment made pursuant to Section 6.7(i),
(iii) acquire one or more Subsidiaries in connection with a Permitted
Acquisition, so long as, in each case, Sections 5.10 and 5.11 shall be complied
with, or (iv) within 180 days of the Initial Closing Date, establish or create a
foreign holding company (“Foreign Holding Company”), which shall (a) be
organized in a tax advantageous jurisdiction, and (b) not subject any Agents or
Lender to any adverse economic effects or increased costs or result in an
inability, in the Administrative Agent’s sole discretion, (1) for the Agents to
obtain for the benefit of the Lenders, a perfected security interest in the
Capital Stock of the Foreign Holding Company, or (2) for the Borrower to obtain
perfected security interest to secure any advances made under a Non-U.S.
Intercompany Note secured by Non-U.S. Collateral Security Documents, to the
extent it may be required hereby.
SECTION 7. GUARANTY
     7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”). Should any
provision in or obligation under this Section 7 be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, all with respect to any Guarantor, shall not in any way
be affected or impaired thereby.
     7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of

-113-



--------------------------------------------------------------------------------



 



Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 7.2.
     7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of any Guarantor
to pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrower’s becoming the subject
of a case under the Bankruptcy Code, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against Borrower for such
interest in the related bankruptcy case) and all other Guaranteed Obligations
then owed to Beneficiaries as aforesaid.
     7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

-114-



--------------------------------------------------------------------------------



 



          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or

-115-



--------------------------------------------------------------------------------



 



otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any Hedge Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Hedge Agreement
or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any Hedge Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.
     7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal or any law, rule, regulation, or order of any jurisdiction affecting
any term of the Guaranteed Obligations; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such

-116-



--------------------------------------------------------------------------------



 



Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, any Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
     7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

-117-



--------------------------------------------------------------------------------



 



     7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
     7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
     7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and any Hedge Agreement, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.
     7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding

-118-



--------------------------------------------------------------------------------



 



referred to in clause (a) above (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
SECTION 8. EVENTS OF DEFAULT
     8.1. Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) when due any
interest on any Loan or any fee, expense reimbursement or any other amount due
hereunder within three (3) days after the date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
individual principal amount of $5,000,000 or more or with an aggregate principal
amount of $10,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or
(2) any loan agreement, mortgage, indenture or other agreement relating

-119-



--------------------------------------------------------------------------------



 



to such item(s) of Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 2.14, Section 5.1, Section 5.2, Section 5.5, Section 5.10, Section 5.11,
Section 5.12, Section 5.14, Section 5.16, Section 5.17, Section 6, or Section 7;
or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an Authorized Officer
of such Credit Party becoming aware of such default or (ii) receipt by Borrower
of notice from Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other

-120-



--------------------------------------------------------------------------------



 



custodian for all or a substantial part of its property; or Holdings or any of
its Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) Holdings or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of
Holdings or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $5,000,000 or (ii) in the aggregate at any time an amount in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five days
prior to the date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $500,000 during the term hereof;
or (ii) there exists any fact or circumstance that reasonably could be expected
to result in the imposition of a Lien or security interest under Section 412(n)
of the Internal Revenue Code or under ERISA; or
          (k) Change of Control. A Change of Control shall occur;
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, (y) where the value
of such Collateral has an aggregate value in excess of $500,000 and (z) for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;
          (m) Subordinated Debt Documents. A default or event of default under
any of the Subordinated Debt Documents shall occur; or

-121-



--------------------------------------------------------------------------------



 



          (n) Material Litigation. Any action, suit, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or
governmental agency shall exist that at any time could reasonably be expected to
have a Material Adverse Effect (it being understood and agreed that the
reference to “Material Adverse Effect” shall, for all times after the Second
Closing Date be a reference to such term without regard to clauses (b) and
(c) of the proviso to the definition thereof); or
          (o) Failure of Merger. The conditions specified in Section 3.2 shall
not have been satisfied or waived in accordance with the terms of this Agreement
on or before December 31, 2006, the Acquisition Agreement shall have been
terminated prior to consummation of the Merger in accordance with the terms
thereof, or any proceeding or any litigation pending against any Credit Party
with respect to the effectiveness of the Merger (including any injunctive,
declaratory or other equitable actions) shall have been adversely determined
against such Credit Party by a court of competent jurisdiction prior to
consummation of the Merger.
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(b)(iv) or Section 2.4(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Borrower to pay (and Borrower hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Sections 8.1(f) and (g) to
pay) to Administrative Agent such additional amounts of cash as reasonable
requested by Issuing Bank, to be held as security for Borrower’s reimbursement
Obligations in respect of Letters of Credit then outstanding.
SECTION 9. AGENTS
     9.1. Appointment of Agents.
          (a) KeyBank is hereby appointed Syndication Agent hereunder, and each
Lender hereby authorizes KeyBank to act as Syndication Agent in accordance with
the terms hereof and the other Credit Documents. CIT Healthcare is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and each Lender hereby authorizes CIT Healthcare to act
as Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents. Each Agent hereby agrees to act in its

-122-



--------------------------------------------------------------------------------



 



capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Each of Syndication Agent and Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. Neither KeyBank, in
its capacity as Syndication Agent, nor General Electric Capital Corporation, in
its capacity as Documentation Agent, shall have any obligations but shall be
entitled to all benefits of this Section 9.
          (b) Upon consultation with Borrower, the Administrative Agent shall
have the right to appoint, assign and grant titles to additional “Agents” and
“Co-Agents” (other than, for the avoidance of doubt, any Administrative Agent or
Collateral Agents under this Credit Agreement or other agents with similar
responsibilities or functions under this Credit Agreement), which such
additional Agents or Co-Agents shall become a party hereto pursuant to
appropriate documentation (including by way of any Assignment Agreement executed
by such Agent or Co-Agents (or any affiliate thereof) in its capacity as a
Lender hereunder) and, in accordance there, such additional Agents and Co-Agents
shall be deemed appointed in accordance with Section 9.1(a) hereof. Following
such appointment, the provisions set forth in this Section 9 shall apply to such
Agent or Co-Agent as if such Agent or Co-Agent were an “Agent” as referred to in
this Section 9.
     9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.
9.3. General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, and Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor

-123-



--------------------------------------------------------------------------------



 



shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Credit Parties),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of

-124-



--------------------------------------------------------------------------------



 



action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
     9.4. Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
     9.5. Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement or
an Assignment and funding its Term Loan on the Initial Closing Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable, on the Initial Closing Date.
     9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any

-125-



--------------------------------------------------------------------------------



 



way relating to or arising out of this Agreement or the other Credit Documents;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
     9.7. Successor Administrative Agent, Collateral Agent and Swing Line
Lender. Administrative Agent and Collateral Agent may resign at any time by
giving thirty days’ prior written notice thereof to Lenders and Borrower. Upon
any such notice of resignation, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent and Collateral Agent. Upon the acceptance of any appointment as
Administrative Agent and Collateral Agent hereunder by a successor
Administrative Agent and Collateral Agent, that successor Administrative Agent
and Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
Collateral Agent and the retiring Administrative Agent and Collateral Agent
shall promptly (i) transfer to such successor Administrative Agent and
Collateral Agent all sums, Securities and other items of Collateral held under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent and Collateral Agent under the Credit Documents,
and (ii) execute and deliver to such successor Administrative Agent and
Collateral Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent and Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder. Any resignation or removal of CIT Healthcare as Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of CIT
Healthcare or its successor as Collateral Agent, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder. Any resignation or removal of CIT Healthcare or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of CIT Healthcare or its successor as Swing Line
Lender, and any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder. In such event (a) Borrower shall
prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (b) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to Borrower for cancellation, and
(c) Borrower shall issue, if so requested

-126-



--------------------------------------------------------------------------------



 



by successor Administrative Agent and Swing Line Loan Lender, a new Swing Line
Note to the successor Administrative Agent and Swing Line Lender, in the
principal amount of the Swing Line Loan Sublimit then in effect and with other
appropriate insertions.
     9.8. Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents. Subject to Section 10.5, without further written consent
or authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.
SECTION 10. MISCELLANEOUS
     10.1. Notices.
          (a) Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Syndication Agent,
Collateral Agent, Administrative Agent, Swing Line Lender, Issuing Bank or
Documentation Agent, shall be sent to such Person’s address as set forth on
Appendix A or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix A or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, or sent by telefacsimile or United States mail or

-127-



--------------------------------------------------------------------------------



 



courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of the Administrative
Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto
as designated by the Administrative Agent from time to time.
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     10.2. Expenses. Whether or not the transactions contemplated hereby shall
be consummated, Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses

-128-



--------------------------------------------------------------------------------



 



incurred by each Agent in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
     10.3. Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, directors, trustees, employees, agents, sub-agents and Affiliates of
each Agent and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
     10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all

-129-



--------------------------------------------------------------------------------



 



deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder, the
Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other Credit Document, irrespective of whether or not (a) such Lender shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured. Each Lender agrees to notify the Administrative Agent after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
     10.5. Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the
Administrative Agent and the Requisite Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
          (i) extend the scheduled final maturity of any Loan or Note;
          (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
          (iii) extend the stated expiration date of (x) any Letter of Credit
beyond the Revolving Commitment Termination Date, or (y) the commitment of each
Lender to make Term Loans beyond December 31, 2006;
          (iv) reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
          (v) extend the time for payment of any such interest or fees;
          (vi) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;
          (vii) amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);
          (viii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit

-130-



--------------------------------------------------------------------------------



 



pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Initial Closing Date;
          (ix) release (w) all or substantially all of the Collateral,
(x) Borrower from its obligations under this Agreement and the other Credit
Documents, (y) all or substantially all of the Guarantors from the Guaranty, or
(z) any individual Guarantor from the Guaranty to the extent that such release
could reasonably be expected to have a Material Adverse Effect, except as
expressly provided in the Credit Documents;
          (x) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document; or
          (xi) amend the definition of “Interest Period” to require any Lender
to provide an Interest Period with a duration longer than six months.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
          (i) increase any Revolving Commitment or Term Loan Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment or Term Loan Commitment of any Lender;
          (ii) amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
          (iii) amend the definition of “Requisite Class Lenders” without the
consent of Requisite Class Lenders of each Class; provided, with the consent of
the Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Initial Closing Date;
          (iv) amend, waive or modify any provision of Section 2.13 or 2.14
without the prior written consent of the Requisite Lenders, or alter the
required application of any repayments or prepayments as between Classes
pursuant to Section 2.15 without the consent of Requisite Class Lenders of each
Class which is being allocated a lesser repayment or prepayment as a result
thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

-131-



--------------------------------------------------------------------------------



 



          (v) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of Administrative Agent and of
Issuing Bank;
          (vi) amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6. Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Register. Borrower, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of (x) a written or electronic confirmation of an assignment
issued by a Settlement Service pursuant to Section 10.6(d) (a “Settlement
Confirmation”) or (y) an Assignment Agreement effecting the assignment or
transfer thereof, in each case, as provided in Section 10.6(d). Each assignment
shall be recorded in the Register on the Business Day the Settlement
Confirmation or Assignment Agreement is received by the Administrative Agent, if
received by 12:00 p.m. (New York City time), and on the following Business Day
if received after such time, prompt notice thereof shall be provided to Borrower
and a copy of such Assignment Agreement or Settlement Confirmation shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

-132-



--------------------------------------------------------------------------------



 



          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):
          (i) to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and
          (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrower
and Administrative Agent and, in the case of assignments of Term Loans,
Revolving Loans or Revolving Commitments to any such Person (except in the case
of assignments made by or to CIT Capital), consented to by each of Borrower and
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Borrower, required at any time an Event of
Default shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 10.6(c)(ii) shall (A) be accompanied by a
processing and recordation fee of $3,000 payable to the Administrative Agent,
(B) shall be in an aggregate amount of not less than (A) $1,000,000 (or such
lesser amount as may be agreed to by Borrower and Administrative Agent or as
shall constitute the aggregate amount of the Revolving Commitments and Revolving
Loans of the assigning Lender) with respect to the assignment of the Revolving
Commitments and Revolving Loans, and shall be in an aggregate amount of not less
than $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loans of the assigning Lender) with respect to the assignment of Term Loans.
          (d) Mechanics. Assignments of Term Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). Each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and Borrower’s consent shall be deemed to have been
granted pursuant to Section 10.6(c)(ii) with respect to any transfer effected
through the Settlement Service. Subject to the other requirements of this
Section 10.6, assignments and assumptions of Term Loans may also be effected by
manual execution delivery to the Administrative Agent of an Assignment Agreement
with the prior written consent of each of Borrower and Administrative Agent
(such consent not to be (x) unreasonably withheld or delayed or (y) in the case
of Borrower, required at any time an Event of Default shall have occurred and
then be continuing). Initially, assignments and assumptions of Term Loans shall
be effected by such manual execution until Administrative Agent notifies Lenders
to the contrary. Assignments and assumptions of Revolving Loans and Revolving
Commitments shall only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be effective as of the

-133-



--------------------------------------------------------------------------------



 



Assignment Effective Date. In connection with all assignments there shall be
delivered to Administrative Agent such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 2.20(c). Notwithstanding anything herein or in any Assignment Agreement
to the contrary and (i) unless notice to the contrary is delivered to the
Lenders from the Administrative Agent or (ii) so long as no Default or Event of
Default has occurred and is continuing, payment to the assignor by the assignee
in respect of the settlement of an assignment of any Term Loan (but not any
Revolving Loan or Revolving Commitment) shall include such compensation to the
assignor as may be agreed upon by the assignor and the assignee with respect to
all unpaid interest which has accrued on such Term Loan to but excluding the
Assignment Effective Date. On and after the applicable Assignment Effective
Date, the applicable assignee shall be entitled to receive all interest paid or
payable with respect to the assigned Term Loan, whether such interest accrued
before or after the applicable Assignment Effective Date.
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Initial Closing Date or as of the Assignment Effective Date that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments or Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments or Loans or any interests therein shall at
all times remain within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new

-134-



--------------------------------------------------------------------------------



 



Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the
outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. Borrower agrees that
each participant shall be entitled to the benefits of Sections 2.18(c), 2.19 and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided, (i) a
participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Borrower’s prior
written consent and (ii) a participant that would be a Non-US Lender if it were
a Lender shall not be entitled to the benefits of Section 2.20 unless Borrower
is notified of the participation sold to such participant and such participant
agrees, for the benefit of Borrower, to comply with Section 2.20 as though it
were a Lender. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17 as though it were a
Lender.
          (h) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

-135-



--------------------------------------------------------------------------------



 



     10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 2.20(d),
9.3(b) and 9.6 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
     10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
     10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
     10.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the

-136-



--------------------------------------------------------------------------------



 



obligations or Commitment of any other Lender hereunder. Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
     10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
     10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE

-137-



--------------------------------------------------------------------------------



 



ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
     10.17. Confidentiality. Each Lender shall hold all non-public information
regarding Holdings and its Subsidiaries and their businesses identified as such
by Borrower and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, a Lender may make (i) disclosures of such information to Affiliates
of such Lender and to their agents and advisors (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation by such Lender of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements
(provided, such counterparties and advisors are advised of and agree to be bound
by the provisions of this Section 10.17), (iii) disclosure to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (iv) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Lender shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.

-138-



--------------------------------------------------------------------------------



 



     10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
     10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
     10.21. Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrower in accordance with the Act.
     10.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
[Remainder of page intentionally left blank]

-139-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            BORROWER:

AMERICAN MEDICAL SYSTEMS, INC.
      By:   /s/ Carmen L. Diersen         Name:   Carmen L. Diersen       
Title:   Executive Vice President, Chief
Financial Officer and Secretary        GUARANTORS:


AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
AMS SALES CORPORATION
AMS RESEARCH CORPORATION
AMERICAN MEDICAL SYSTEMS
GYNECOLOGY INC.
THERMATRX, INC.
OVION, INC.
SOLARANT MEDICAL, INC.
KERMIT MERGER CORP.
      By:   /s/ Carmen L. Diersen         Name:   Carmen L. Diersen       
Title:   Executive Vice President, Chief Financial Officer and Secretary   

 



--------------------------------------------------------------------------------



 



         

            LASERSCOPE
LASERSCOPE INTERNATIONAL, INC.
INNOVAQUARTZ INCORPORATED
      By:   /s/ Carmen L. Diersen         Name:   Carmen L. Diersen       
Title:   Executive Vice President, Chief Financial Officer and Secretary   

 



--------------------------------------------------------------------------------



 



         

                  CIT CAPITAL SECURITIES LLC,
as Co-Lead Arranger and Sole Book Runner    
 
           
 
  By:
Name:   /s/ Gregory K. Park
 
Gregory K. Park    
 
  Title:   Senior Vice President    
 
                CIT HEALTHCARE LLC,
as Administrative Agent, Collateral Agent and a
Lender    
 
           
 
  By:
Name:   /s/ Robert M. O’Mara
 
Robert M. O’Mara    
 
  Title:   Director    
 
                KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arranger and Syndication Agent and a
Lender    
 
           
 
  By:
Name:   /s/ J.T. Taylor
 
J.T. Taylor    
 
  Its:   Senior Vice President- Debt Capital Markets    
 
                GENERAL ELECTRIC CAPITAL
CORPORATION,
as Documentation Agent and a Lender    
 
           
 
  By:   /s/ David R. Campbell    
 
           
 
  Name:   David R. Campbell    
 
  Its:   Duly Authorized Signatory    
 
                CITICORP USA, INC.
as a Lender    
 
           
 
  By:   /s/ Chis Conway    
 
           
 
  Name:   Chis Conway    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK,
as a Lender    
 
           
 
  By:   /s/ Pamela K. Maloney    
 
           
 
  Name:   Pamela K. Maloney    
 
  Title:   Vice President    
 
                THE GOVERNOR & COMPANY OF THE
BANK OF IRELAND,
as a Lender    
 
           
 
  By:   /s/ Richard Cameron    
 
           
 
  Name:   Richard Cameron    
 
  Title:   Senior Vice President    
 
                THE GOVERNOR & COMPANY OF THE
BANK OF IRELAND,
as a Lender    
 
           
 
  By:   /s/ Jordan Gerhard    
 
           
 
  Name:   Jordan Gerhard    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
If to Borrower or to any Guarantor:
c/o American Medical Systems, Inc.
10700 Bren Road West
Minnetonka, Minnesota 55343
Attention: John Armbruster
Telecopier: (952) 930-6157
in each case, with a copy to:
Oppenheimer, Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 S. Seventh Street
Minneapolis, Minnesota 55402
Attention: Thomas A. Letscher
Telecopier: (612) 607-7100

APPENDIX A 



--------------------------------------------------------------------------------



 



CIT CAPITAL SECURITIES LLC,
as Co-Lead Arranger and Sole Book Runner
505 Fifth Avenue, 11th Floor
New York, New York 10017
Attention: Terrence Moore
Telecopier: (212) 771-9317
CIT HEALTHCARE LLC,
as Administrative Agent, Collateral Agent, Swing Line Lender, and a Lender
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: Chief Counsel - CIT Healthcare
Telecopier: (212) 771-9520
KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arranger, Syndication Agent, and a Lender
127 Public Square
Cleveland, Ohio 44114
Attention: J.T. Taylor
Telecopier: (216) 689-8329
GENERAL ELECTRIC CAPITAL CORPORATION,
as Documentation Agent, and a Lender
500 W. Monroe Street, 11th Floor
Chicago, Illinois 60661
Attention: Elizabeth Smith
Telecopier: (866) 762-5119

APPENDIX A 